ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_00_FR.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


DISPUTE REGARDING NAVIGATIONAL
      AND RELATED RIGHTS
        (COSTA RICA v. NICARAGUA)


         JUDGMENT OF 13 JULY 2009




              2009
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


  DIFFE
      u REND RELATIF A
                     v DES DROITS
E NAVIGATION ET DES DROITS CONNEXES
        (COSTA RICA c. NICARAGUA)


         ARRE
            | T DU 13 JUILLET 2009

                        Official citation :
       Dispute regarding Navigational and Related Rights
(Costa Rica v. Nicaragua), Judgment, I.C.J. Reports 2009, p. 213




                      Mode officiel de citation :
 Différend relatif à des droits de navigation et des droits connexes
  (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 213




                                            Sales number
SN 0074-4441
BN 978-92-1-071068-8
                                            No de vente :   959

                                     13 JULY 2009

                                     JUDGMENT




  DISPUTE REGARDING NAVIGATIONAL
        AND RELATED RIGHTS
      (COSTA RICA v. NICARAGUA)




   DIFFE
       u REND RELATIF A
                      v DES DROITS
DE NAVIGATION ET DES DROITS CONNEXES
      (COSTA RICA c. NICARAGUA)




                                  13 JUILLET 2009

                                      ARRÊT

                       TABLE DES MATIÈRES

                                                                 Paragraphes

ALITÉS                                                                     1-14
. CONTEXTE GÉOGRAPHIQUE ET HISTORIQUE ET GENÈSE DU DIFFÉREND              15-29

. DU DROIT DE LIBRE NAVIGATION DU COSTA RICA SUR LE FLEUVE SAN
  JUAN                                                                    30-84
  1. Le fondement juridique du droit de libre navigation                  32-41
  2. L’étendue du droit de libre navigation reconnu au Costa Rica         42-84

     a) Le sens et la portée de l’expression « libre navegación ...
         con objetos de comercio »                                        43-71
          i) Observations liminaires                                      47-49
         ii) Le sens des mots « con objetos »                             50-56
        iii) Le sens du mot « commerce »                                  57-71
     b) Les activités couvertes par le droit de libre navigation pos-
        sédé par le Costa Rica                                            72-84
          i) La navigation privée                                         73-79
         ii) Les « bateaux officiels »                                    80-84
. LE POUVOIR DU NICARAGUA DE RÉGLEMENTER LA NAVIGATION                   85-133
  1. Observations générales                                              86-101
     a) Caractéristiques                                                  87-90
     b) Notification                                                      91-97
     c) Le contexte factuel                                              98-101
  2. La licéité des mesures nicaraguayennes spécifiques contestées
     par le Costa Rica                                             102-133
     a) Obligation de faire halte et identification                103-107
     b) Certificats d’appareillage                                 108-110
     c) Visas et cartes de touriste                                111-119
     d) Acquittement de droits                                     120-124
     e) Horaires de navigation                                     125-129
     f) Pavillons                                                  130-132
     g) Conclusion                                                     133
. PÊCHE DE SUBSISTANCE                                                  134-144
. LES DEMANDES PRÉSENTÉES PAR LES PARTIES DANS LEURS CONCLUSIONS
  FINALES                                                               145-155
  1. Les demandes du Costa Rica                                         145-150
  2. Les demandes du Nicaragua                                          151-155
SPOSITIF                                                                   156


                                                                             4

             COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2009                                              2009
                                                                                    13 juillet
                                                                                   Rôle général
                               13 juillet 2009                                       no 133



   DIFFE
       u REND RELATIF A
                      v DES DROITS
 E NAVIGATION ET DES DROITS CONNEXES
                  (COSTA RICA c. NICARAGUA)




Contexte géographique et historique et genèse du différend.
Le fleuve San Juan — Frontière entre le Costa Rica et le Nicaragua — His-
re du Costa Rica et du Nicaragua après l’indépendance — Guerre contre les
 ustiers — Traité de limites de 1858 — Sentence Cleveland de 1888 — Démar-
 ion de la frontière — Décision de la Cour de justice centraméricaine
1916 — Accord Fournier-Sevilla de 1956 — Incidents relatifs à la navigation
  le San Juan — Communiqué Cuadra-Castro de 1995 — Interdiction par le
caragua de la navigation des bateaux de police costa-riciens — Communiqué
adra-Lizano de 1998 — Accord Tovar-Caldera de 2002 — Instance intro-
 te devant la Cour par le Costa Rica — Absence d’exception du Nicaragua à
compétence de la Cour.

                                      *
Droit de libre navigation du Costa Rica sur le fleuve San Juan.
Fondement juridique du droit de libre navigation — Nul besoin pour la Cour
 déterminer si le San Juan est un « fleuve international » — Le traité de 1858
 fit à trancher la question de l’étendue du droit de libre navigation du Costa
ca — Droit de libre navigation du Costa Rica principalement fondé sur l’ar-
 e VI du traité de 1858 — Pertinence de la sentence Cleveland, de la décision
 la Cour de justice centraméricaine de 1916 et de l’accord Fournier-Sevilla.
Désaccord entre les Parties quant aux types de navigation visés par le traité
 1858 — Interprétation de l’expression « con objetos de comercio » figurant à
rticle VI du traité — Dispositions conventionnelles limitant la souveraineté
  Règles générales d’interprétation applicables — Auteurs du traité de 1858
 yant pas eu l’intention d’établir une hiérarchie entre la souveraineté du Nica-
gua sur le San Juan et le droit de libre navigation du Costa Rica — Aucun des
 nts examinés en l’affaire n’a été tranché par la sentence Cleveland de 1888
 par la décision de la Cour de justice centraméricaine de 1916.
Sens des mots « con objetos » — Nécessité de pouvoir donner à la phrase un

                                                                              5

 s cohérent — Autres arguments — Sens du mot « objetos » à l’article VIII
  traité de 1858 — Traité de paix Cañas-Martinez de 1857 — Traduc-
ns anglaises du traité de 1858 communiquées par les Parties au président
eveland — L’expression « con objetos de comercio » signifie « à des fins de
mmerce ».
Sens du mot « commerce » — Sens évolutif des termes de nature générique
 n traité — Le sens actuel de la notion de « commerce » doit être retenu aux
s de l’application du traité — Le droit de libre navigation s’applique au trans-
rt de personnes ainsi qu’au transport de marchandises — La navigation des
teaux utilisés à des fins d’activités de puissance publique ou de service public
pourvu de nature commerciale ne peut être considérée comme répondant à des
ns de commerce » au sens de l’article VI.
Types de navigation couverts par le droit de libre navigation « à des fins de
mmerce » au titre de l’article VI du traité de 1858 — La navigation des
teaux appartenant aux riverains costa-riciens destinée à subvenir aux néces-
és de la vie courante n’entre pas dans le champ de l’article VI du traité — Navi-
tion régie par d’autres dispositions du traité — La population habitant sur la
e droite du San Juan empruntait ordinairement la voie fluviale pour ses dépla-
ments à l’époque de la conclusion du traité — Présomption que les Parties ont
 endu maintenir le droit des riverains d’utiliser le fleuve pour subvenir à leurs
 oins essentiels — Droit devant être déduit de l’ensemble des dispositions du
 ité.
Aucun régime particulier pour les « bateaux officiels » institué par l’article VI
  traité de 1858 — « Bateaux officiels » naviguant à des « fins de com-
 rce » — « Bateaux officiels » utilisés pour des activités de puissance publique
  Question des bateaux du service des douanes tranchée par la sentence
eveland de 1888 — La navigation des bateaux officiels costa-riciens utilisés
ur des activités de puissance publique et de service public n’entre pas dans le
amp de l’article VI du traité de 1858 — Le droit de navigation de certains
teaux officiels costa-riciens aux fins de fournir des services à la population se
duit de l’ensemble des dispositions du traité.

                                       *
Pouvoir du Nicaragua de réglementer la navigation sur le fleuve San Juan.
Caractéristiques des mesures de réglementation — Protection de l’environne-
  nt en tant que but légitime d’une mesure de réglementation — Absence de
 position particulière dans le traité relativement à la notification des mesures
 réglementation — Eléments imposant une obligation de notification — Accord
  1956 — Cas particulier d’un cours d’eau sur lequel deux Etats détiennent des
oits — Notification découlant implicitement de la nature de la réglementa-
 n — Obligation incombant au Nicaragua de notifier au Costa Rica ses me-
  es de réglementation — Obligation incombant au Costa Rica d’établir que
  mesures de réglementation ont un effet déraisonnable et disproportionné.
Obligation de faire halte et identification — Droit du Nicaragua de connaître
  entité des personnes entrant sur son territoire et en sortant — L’obligation
  faire halte imposée par le Nicaragua aux bateaux lorsqu’ils entrent sur le
 n Juan et le quittent est licite — Absence de justification juridique à l’obliga-
 n de faire halte en un quelconque point intermédiaire — Costa Rica n’ayant
 s démontré que la mesure de réglementation était déraisonnable.
Certificats d’appareillage — Les buts invoqués par le Nicaragua sont légi-
mes — Obligation d’obtenir des certificats d’appareillage ne semblant pas

                                                                                6

oir constitué une entrave substantielle à la liberté de navigation — Costa Rica
 laissant pas entendre qu’il serait en mesure de délivrer des certificats d’appa-
 llage — Aucun cas où un bateau aurait été empêché de naviguer pour s’être
  refuser arbitrairement un certificat.
Visas et cartes de touriste — Distinction devant être établie entre l’obligation
  btenir un visa et l’obligation d’obtenir une carte de touriste — Le pouvoir
  n Etat de délivrer ou de refuser des visas est discrétionnaire — Titulaire et
néficiaires du droit de libre navigation — Le Nicaragua ne saurait exiger des
  sonnes qui bénéficient du droit de libre navigation du Costa Rica qu’elles
tiennent un visa — Imposition d’un visa constituant une violation du droit
coulant du traité — Situation juridique demeurant inchangée même si l’obli-
tion d’obtenir un visa n’entrave pas la liberté de navigation — Les cartes de
uriste n’ont pas pour objet de faciliter le contrôle des entrées sur le San
an — Absence de but légitime — L’achat de cartes de touriste est contraire à
 liberté de navigation.
Acquittement de droits — Aucun service rendu en contrepartie de la déli-
  nce de certificats d’appareillage — Paiement exigé illicite.
Horaires de navigation — Interdiction de la navigation de nuit — Mesures
 ntravant pas la liberté de navigation — But poursuivi légitime — Caractère
  aisonnable non établi.
Pavillons — Le Nicaragua peut exiger de certains bateaux costa-riciens qu’ils
borent son pavillon — Absence d’entrave à l’exercice de la liberté de naviga-
 n — Pas de preuve que des bateaux costa-riciens aient été empêchés de navi-
er sur le San Juan du fait de cette exigence.

                                      *
Pêche à des fins de subsistance pratiquée par les habitants de la rive costa-
ienne.
Question de recevabilité soulevée par le Nicaragua — Pouvoir d’appréciation
 la Cour — Les prétendues entraves nicaraguayennes au droit allégué de pra-
uer la pêche à des fins de subsistance sont postérieures au dépôt de la
 uête — Il existe un lien suffisamment étroit entre la demande relative à la
che à des fins de subsistance et la requête — Le Nicaragua n’a pas été désa-
ntagé par le fait que le Costa Rica n’a pas énoncé cette demande dans la
 uête — La Cour ne l’a pas été non plus dans sa compréhension des questions
 cause — Exception d’irrecevabilité ne pouvant être accueillie.
Fond de la demande — Différend portant uniquement sur la pêche à des fins
 subsistance — Pratique établie de longue date — Nicaragua n’ayant pas nié
xistence d’un droit découlant d’une telle pratique — Le Costa Rica jouit d’un
oit coutumier — Le Nicaragua peut prendre des mesures de réglementation à
  fins légitimes — Droit coutumier ne s’étendant pas à la pêche pratiquée à
rd de bateaux sur le fleuve.

                                      *
Demandes présentées par les Parties dans leurs conclusions finales.
Demandes costa-riciennes accueillies ou rejetées dans le dispositif de
rrêt — Le constat d’illicéité du comportement d’un Etat entraîne l’obligation
 faire cesser ce comportement — La cessation d’une violation présentant un
 actère continu et le rétablissement de la situation juridique qui en découle
nstituent une forme de réparation — Absence de preuve que le Costa Rica

                                                                               7

rait subi un préjudice susceptible d’évaluation financière — Des assurances et
ranties de non-répétition ne peuvent être exigées que lorsqu’elles sont justi-
es par les circonstances — Nulle raison de supposer qu’un Etat reproduira un
 e ou un comportement déclaré illicite.
Demande du Nicaragua accueillie dans la mesure correspondant aux motifs
atifs aux demandes du Costa Rica — Demande par le Nicaragua d’une décla-
 ion quant à certains droits et obligations des Parties non accueillie.



                                 ARRÊT

ésents : M. OWADA, président ; MM. SHI, KOROMA, AL-KHASAWNEH,
         BUERGENTHAL, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
         SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ;
         M. GUILLAUME, juge ad hoc ; M. COUVREUR, greffier.


En l’affaire du différend relatif à des droits de navigation et des droits
nnexes,
entre
 République du Costa Rica,
présentée par
S. Exc. M. Edgar Ugalde-Alvarez, ambassadeur, vice-ministre des affaires
   étrangères du Costa Rica,
comme agent ;
M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
   versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
   de droit international,
M. Lucius Caflisch, professeur émérite de droit international de l’Institut de
   hautes études internationales et du développement de Genève, membre de
   la Commission du droit international, membre de l’Institut de droit inter-
   national,
M. Marcelo G. Kohen, professeur de droit international à l’Institut de hautes
   études internationales et du développement de Genève, membre associé de
   l’Institut de droit international,
M. Sergio Ugalde, conseiller principal auprès du ministère des affaires étran-
   gères du Costa Rica, membre de la Cour permanente d’arbitrage,
M. Arnoldo Brenes, conseiller principal auprès du ministère des affaires
   étrangères du Costa Rica,
Mme Kate Parlett, conseiller spécial auprès du ministère des affaires étran-
   gères du Costa Rica, Solicitor (Australie), doctorante à l’Université de
   Cambridge (Jesus College),
comme conseils et avocats ;
S. Exc. M. Francisco José Aguilar-de Beauvilliers Urbina, ambassadeur du
   Costa Rica auprès du Royaume des Pays-Bas,
M. Ricardo Otarola, chef d’état-major auprès du vice-ministre des affaires
   étrangères du Costa Rica,

                                                                            8

M. Sergio Vinocour, ministre et consul général du Costa Rica en République
  française,
M. Norman Lizano, consul général du Costa Rica au Royaume des Pays-
  Bas,
M. Carlos Garbanzo, conseiller à la mission permanente du Costa Rica
  auprès de l’Office des Nations Unies à Genève,
M. Fouad Zarbiev, doctorant à l’Institut de hautes études internationales et
  du développement de Genève,
M. Leonardo Salazar, Institut géographique national du Costa Rica,
comme conseillers ;
M. Allan Solis, troisième secrétaire à l’ambassade du Costa Rica au Royaume
  des Pays-Bas,
comme conseiller adjoint,
et
 République du Nicaragua,
présentée par
S. Exc. M. Carlos José Argüello Gómez, ambassadeur du Nicaragua auprès
   du Royaume des Pays-Bas,
comme agent et conseil ;
M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre du barreau d’Angleterre,
   ancien président de la Commission du droit international, professeur émé-
   rite de droit international public (chaire Chichele) de l’Université d’Oxford,
   membre de l’Institut de droit international, Distinguished Fellow de l’All
   Souls College à Oxford,
M. Stephen C. McCaffrey, professeur de droit international à la McGeorge
   School of Law de l’Université du Pacifique à Sacramento (Etats-Unis
   d’Amérique), ancien membre de la Commission du droit international,
M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre-La
   Défense, membre et ancien président de la Commission du droit inter-
   national, membre associé de l’Institut de droit international,
M. Paul Reichler, avocat au cabinet Foley Hoag LLP, Washington D.C.,
   membre des barreaux de la Cour suprême des Etats-Unis d’Amérique et
   du district de Columbia,
M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
   dad Autónoma de Madrid, membre associé de l’Institut de droit inter-
   national,
comme conseils et avocats ;
Mme Irene Blázquez Navarro, docteur en droit international public, Univer-
   sidad Autónoma de Madrid,
Mme Clara E. Brillenbourg, cabinet Foley Hoag LLP, membre des barreaux
   du district de Columbia et de New York,
M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, Washington
   D.C., membre des barreaux de la Cour suprême des Etats-Unis d’Amé-
   rique, du Massachusetts et du district de Columbia,
M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran-
   gères du Nicaragua,
M. Daniel Müller, chercheur au Centre de droit international de Nanterre
   (CEDIN), Université de Paris Ouest, Nanterre-La Défense,

                                                                               9

Mme Tania Elena Pacheco Blandino, conseiller à l’ambassade du Nicaragua
  au Royaume des Pays-Bas,
M. Julio César Saborio, conseiller juridique au ministère des affaires étran-
  gères du Nicaragua,
M. César Vega Masís, directeur, direction des affaires juridiques, de la sou-
  veraineté et du territoire, ministère des affaires étrangères du Nicaragua,
comme conseils adjoints,
LA COUR,
ainsi composée,
après délibéré en chambre du conseil,
rend l’arrêt suivant :
1. Le 29 septembre 2005, la République du Costa Rica (dénommée ci-après
« Costa Rica ») a déposé au Greffe de la Cour une requête introductive d’ins-
nce datée du même jour contre la République du Nicaragua (dénommée ci-
rès le « Nicaragua ») au sujet d’un « différend relatif aux droits de navigation
 droits connexes du Costa Rica sur le fleuve San Juan ».
Dans sa requête, le Costa Rica entend fonder la compétence de la Cour sur la
claration qu’il a faite le 20 février 1973 en vertu du paragraphe 2 de l’arti-
  36 du Statut, ainsi que sur la déclaration que le Nicaragua a faite le 24 sep-
mbre 1929 en vertu de l’article 36 du Statut de la Cour permanente de Justice
 ernationale et qui, aux termes du paragraphe 5 de l’article 36 du Statut de la
ésente Cour, est considérée, pour la durée restant à courir, comme compor-
nt acceptation de la juridiction obligatoire de celle-ci. Le Costa Rica entend
alement fonder la compétence de la Cour sur l’accord Tovar-Caldera signé
r les Parties le 26 septembre 2002. Il invoque en outre comme base de com-
  ence les dispositions de l’article XXXI du traité américain de règlement paci-
 ue des différends, désigné officiellement en son article LX sous le nom de
 acte de Bogotá ».
2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
médiatement communiqué au Gouvernement du Nicaragua une copie certi-
e conforme de la requête ; d’autre part, en application du paragraphe 3 du
 me article, tous les Etats admis à ester devant la Cour ont été informés de la
quête.
3. Sur les instructions données par la Cour en vertu de l’article 43 de son
 glement, le greffier a adressé aux Etats parties au pacte de Bogotá les noti-
ations prévues au paragraphe 1 de l’article 63 du Statut de la Cour. Confor-
 ment aux dispositions du paragraphe 3 de l’article 69 du Règlement de la
  ur, le greffier a en outre adressé à l’Organisation des Etats américains la
 tification prévue au paragraphe 3 de l’article 34 du Statut, en demandant à
 te organisation de lui faire savoir si elle entendait présenter des observations
 ites au sens du paragraphe 3 de l’article 69 du Règlement.

4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
acune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
 e 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
ffaire. Le Costa Rica a désigné M. Antônio Cançado Trindade et le Nicara-
a M. Gilbert Guillaume. M. Cançado Trindade a ensuite été élu membre de
Cour. Le Costa Rica a informé la Cour qu’il avait décidé de ne pas désigner
 nouveau juge ad hoc.

                                                                              10

5. Par ordonnance en date du 29 novembre 2005, la Cour a fixé au
  août 2006 et au 29 mai 2007, respectivement, les dates d’expiration des délais
 ur le dépôt du mémoire du Costa Rica et du contre-mémoire du Nicaragua ;
   pièces ont été dûment déposées dans les délais ainsi prescrits.
6. Se référant au paragraphe 1 de l’article 53 du Règlement de la Cour, le
ouvernement de la République de l’Equateur et celui de la République de
  lombie ont respectivement demandé à obtenir des exemplaires des pièces de
océdure et des documents annexés en l’espèce. S’étant renseignée auprès des
 rties conformément à l’article susvisé, la Cour a décidé de ne pas accéder à
   demandes. Le greffier a notifié la décision de la Cour au Gouvernement de
 République de l’Equateur et à celui de la République de Colombie, ainsi
 ’aux Parties.
7. Par ordonnance en date du 9 octobre 2007, la Cour a autorisé la présenta-
 n d’une réplique par le Costa Rica et d’une duplique par le Nicaragua, et fixé
 pectivement au 15 janvier 2008 et au 15 juillet 2008 les dates d’expiration des
  ais pour le dépôt de ces pièces, qui ont été dûment produites dans les délais
  si prescrits.
8. Par lettre du 27 novembre 2008, l’agent du Costa Rica a exprimé le sou-
  t de son gouvernement de produire cinq documents nouveaux, conformé-
  nt à l’article 56 du Règlement de la Cour. Ainsi qu’il est prévu au para-
aphe 1 de cet article, ces documents ont été communiqués au Nicaragua. Par
tre du 10 décembre 2008, l’agent du Nicaragua a informé la Cour que son
uvernement ne donnait pas son assentiment à la production des documents
  question.
La Cour, en application du paragraphe 2 de l’article 56 de son Règlement, a
cidé d’autoriser la production de quatre des cinq documents soumis par le
  sta Rica, étant entendu que le Nicaragua aurait la possibilité, ménagée au
ragraphe 3 de l’article précité, de présenter par la suite des observations à
  r sujet et de soumettre des documents à l’appui de ces observations. Les
 rties ont été informées de cette décision par des lettres du greffier datées du
  décembre 2008.
9. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
  écidé, après s’être renseignée auprès des Parties, que des exemplaires des piè-
   de procédure et des documents annexés seraient rendus accessibles au public
 ’ouverture de la procédure orale.
10. Des audiences publiques ont été tenues du 2 au 12 mars 2009, au cours
squelles ont été entendus en leurs plaidoiries et réponses :

ur le Costa Rica : S. Exc. M. Edgar Ugalde-Alvarez,
                   M. Arnoldo Brenes,
                   M. Sergio Ugalde,
                   M. Lucius Caflisch,
                   M. Marcelo G. Kohen,
                   M. James Crawford,
                   Mme Kate Parlett.
ur le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                  M. Ian Brownlie,
                  M. Antonio Remiro Brotóns,
                  M. Alain Pellet,
                  M. Paul Reichler,
                  M. Stephen C. McCaffrey.

                                                                              11

11. A l’audience, des membres de la Cour ont posé aux Parties des questions,
xquelles celles-ci ont répondu par écrit, dans le délai fixé par le président
nformément au paragraphe 4 de l’article 61 du Règlement de la Cour. En
plication de l’article 72 du Règlement, chacune des Parties a présenté des
servations sur les réponses écrites fournies par la Partie adverse.

                                       *
12. Dans la requête, les demandes ci-après ont été formulées par le Costa
ca :
     « Pour ces motifs, tout en se réservant le droit de compléter, préciser ou
  modifier la présente requête ainsi que de prier la Cour d’indiquer les mesu-
  res conservatoires éventuellement nécessaires pour protéger ses droits et
  empêcher l’aggravation du différend, le Costa Rica prie la Cour de dire et
  juger que le Nicaragua enfreint les obligations internationales visées au
  paragraphe 1 de la présente requête en refusant au Costa Rica la possibi-
  lité d’exercer librement ses droits de navigation et ses droits connexes sur le
  fleuve San Juan. En particulier, le Costa Rica prie la Cour de dire et juger
  que, par son comportement, le Nicaragua a enfreint :
  a) l’obligation de faciliter et d’accélérer la circulation sur le fleuve San Juan
       conformément aux dispositions du traité du 15 avril 1858 et à son
       interprétation par voie d’arbitrage du 22 mars 1888 ;
  b) l’obligation de permettre aux bateaux du Costa Rica et à leurs passa-
       gers d’emprunter librement et sans entrave le fleuve San Juan à des fins
       commerciales, notamment pour les besoins du transport de passagers
       et du tourisme ;
  c) l’obligation de permettre aux bateaux du Costa Rica et à leurs passa-
       gers empruntant le fleuve San Juan d’accoster librement sur l’une ou
       l’autre rive du fleuve sans acquitter aucun droit, sauf accord exprès des
       deux gouvernements ;
  d) l’obligation de ne contraindre les bateaux du Costa Rica et leurs pas-
       sagers à faire halte à aucun poste nicaraguayen situé le long du fleuve ;
  e) l’obligation de n’imposer aux bateaux du Costa Rica et à leurs pas-
       sagers le versement d’aucun droit ou redevance pour naviguer sur le
       fleuve ;
  f) l’obligation de laisser au Costa Rica le droit de naviguer sur le fleuve
       conformément aux dispositions de l’article 2 de la sentence arbitrale
       Cleveland ;
  g) l’obligation de laisser aux bateaux officiels du Costa Rica le droit de
       naviguer sur le fleuve San Juan à des fins de ravitaillement ou pour
       assurer la relève du personnel des postes frontaliers établis le long de la
       rive droite du San Juan, avec leur équipement officiel, notamment les
       armes et munitions nécessaires, ainsi qu’à des fins de protection, comme
       il est prévu dans les instruments pertinents ;
  h) l’obligation de coopérer avec le Costa Rica en vue d’exécuter les enga-
       gements et activités demandant un effort commun de la part des deux
       Etats, afin de faciliter et d’accélérer la circulation sur le fleuve San Juan
       conformément aux dispositions du traité de limites et à l’interprétation
       qui en a été donnée par la sentence Cleveland, et à d’autres instruments
       pertinents ;
  i) l’obligation de ne pas aggraver ou étendre le différend par l’adoption

                                                                                 12

     de mesures à l’encontre du Costa Rica, y compris des sanctions éco-
     nomiques illicites qui seraient contraires aux traités en vigueur ou au
     droit international général, ou apporteraient de nouvelles modifica-
     tions non autorisées par les instruments visés plus haut au régime de la
     navigation sur le fleuve San Juan et aux droits connexes.
    En outre, la Cour est priée de déterminer les réparations dues par le
  Nicaragua à raison, en particulier, de toutes mesures du type de celles qui
  sont mentionnées au paragraphe 10 de la requête. »
Le paragraphe 10 de la requête est ainsi libellé :
     « Le Costa Rica demande la cessation de ce comportement de la part du
  Nicaragua, qui l’empêche de faire usage et de jouir librement et pleinement
  des droits qu’il détient sur le fleuve San Juan et qui l’empêche également de
  s’acquitter des responsabilités que lui confèrent l’article II de l’accord
  de 1956 et d’autres instruments. Pour le cas où le Nicaragua prendrait les
  sanctions économiques visées ci-dessus, ou toute autre sanction illicite, ou
  toute autre mesure propre à aggraver ou à étendre le présent différend, le
  Costa Rica demande en outre la cessation de ce comportement et la répa-
  ration intégrale des pertes subies. »
13. Au cours de la procédure écrite, les conclusions ci-après ont été formu-
s par les Parties :
 nom du Gouvernement du Costa Rica,
ns le mémoire et dans la réplique :
     « 1. Pour ces motifs, tout en se réservant le droit de compléter, préciser
  ou modifier les présentes conclusions, le Costa Rica prie la Cour de dire et
  juger que le Nicaragua enfreint ses obligations internationales en lui contes-
  tant la possibilité d’exercer librement ses droits de navigation et ses droits
  connexes sur le San Juan.
     2. En particulier, le Costa Rica prie la Cour de dire et juger que le Nica-
  ragua a, par son comportement, violé :
  a) l’obligation de permettre à tous les bateaux costa-riciens et à leurs pas-
       sagers de naviguer librement sur le San Juan à des fins de commerce,
       y compris pour les déplacements, les transports de passagers et le
       tourisme ;
  b) l’obligation de n’imposer aux bateaux du Costa Rica et à leurs pas-
       sagers le versement d’aucun droit ou redevance pour naviguer sur le
       fleuve ;
  c) l’obligation de ne pas exiger des personnes exerçant le droit de libre
       navigation sur le fleuve qu’elles soient munies de passeports et qu’elles
       obtiennent un visa du Nicaragua ;
  d) l’obligation de ne pas exiger des bateaux costa-riciens et de leurs pas-
       sagers qu’ils fassent halte à un quelconque poste nicaraguayen situé le
       long du fleuve ;
  e) l’obligation de ne pas mettre d’autres entraves à l’exercice du droit de
       libre navigation, notamment sous la forme d’horaires de navigation et
       de conditions relatives aux pavillons ;
  f) l’obligation de permettre aux bateaux costa-riciens et à leurs passagers
       empruntant le San Juan d’accoster librement en tout point du fleuve
       où la navigation est commune sans acquitter aucun droit, sauf accord
       exprès des deux gouvernements ;

                                                                             13

  g) l’obligation de reconnaître aux bateaux officiels du Costa Rica le droit
     de naviguer sur le San Juan, notamment pour ravitailler et relever le
     personnel des postes frontière établis sur la rive droite du fleuve, avec
     leur équipement officiel, leurs armes de service et des munitions, ainsi
     qu’à des fins de protection comme il est prévu dans les instruments per-
     tinents, en particulier l’article 2 de la sentence Cleveland ;

  h) l’obligation de faciliter et d’accélérer la circulation sur le San Juan, au
       sens du traité du 15 avril 1858 tel qu’interprété par la sentence Cleve-
       land de 1888, conformément à l’article premier de l’accord bilatéral du
       9 janvier 1956 ; et
  i) l’obligation de permettre aux habitants de la rive costa-ricienne de
       pêcher dans le fleuve pour leur subsistance.
     3. En outre, la Cour est priée de juger et dire que, en raison des viola-
  tions énoncées ci-dessus, le Nicaragua est tenu :
  a) de cesser immédiatement toutes les violations des obligations revêtant
       un caractère continu ;
  b) de dédommager le Costa Rica pour tous les préjudices subis par
       celui-ci en raison des violations des obligations du Nicaragua dénon-
       cées plus haut, sous la forme du rétablissement de la situation anté-
       rieure auxdites violations et d’une indemnisation dont le montant sera
       fixé lors d’une autre phase de la présente instance ;
  c) de fournir des assurances et des garanties appropriées de non-
       répétition de son comportement illicite, sous la forme que la Cour
       voudra bien ordonner. »
 nom du Gouvernement du Nicaragua,
ns le contre-mémoire :
     « Sur la base des considérations de fait et de droit exposées dans le
  contre-mémoire, la Cour est priée :
     De dire et juger que les demandes qu’a formulées le Costa Rica dans son
  mémoire sont rejetées pour les motifs suivants :
  a) soit parce qu’il n’y a d’après les faits aucune violation des dispositions
       du traité du 15 avril 1858 ;
  b) soit, le cas échéant, parce que l’obligation dont le non-respect est allé-
       gué n’est pas visée par les dispositions du traité du 15 avril 1858.
     En outre, la Cour est également priée d’adopter une déclaration formelle
  concernant les questions soulevées par le Nicaragua à la section 2 du cha-
  pitre 7. »
La partie pertinente de cette section du contre-mémoire est ainsi libellée :

    « Enfin, compte tenu des considérations qui précèdent et, en particulier,
  de celles qui sont exposées au chapitre 2 E), le Nicaragua prie la Cour de
  déclarer que :
      i) le Costa Rica est tenu de se conformer aux règles de navigation (et
         d’accostage) sur le San Juan qui sont imposées par les autorités
         nicaraguayennes, en particulier à celles qui concernent les questions
         de santé et de sécurité ;
     ii) le Costa Rica doit s’acquitter des sommes dues au titre de tous les

                                                                               14

         services spéciaux assurés par le Nicaragua dans le cadre de l’utilisa-
         tion du San Juan, que ce soit pour la navigation ou pour l’accostage
         sur les rives nicaraguayennes ;
    iii) le Costa Rica doit s’acquitter de toutes les charges raisonnables à
         régler au titre des améliorations apportées aux conditions de naviga-
         tion sur le fleuve par rapport aux conditions de 1858 ;
    iv) les bateaux du service des douanes peuvent être utilisés uniquement
         pendant le transit effectif de marchandises tel qu’autorisé par le
         traité et dans le strict cadre de ce transit ;
     v) le Nicaragua a le droit de draguer le San Juan afin de rétablir le
         débit d’eau qui existait en 1858, même si cela modifie le débit
         d’autres cours d’eau récepteurs comme le Colorado. »

ns la duplique :
     « Sur la base des faits et considérations de droit exposées dans le contre-
  mémoire et dans la duplique, la Cour est priée :
     De dire et juger que les demandes présentées par le Costa Rica dans son
  mémoire et dans sa réplique sont rejetées en général et, en particulier, pour
  les motifs suivants :
  a) soit parce que le Nicaragua n’a violé ni les dispositions du traité de
       limites du 15 avril 1858 ni aucune autre obligation internationale lui
       incombant ;
  b) soit, le cas échéant, parce que l’obligation dont le non-respect est allé-
       gué n’est une obligation ni en vertu des dispositions du traité de limites
       du 15 avril 1858 ni au regard du droit international général.
     En outre, la Cour est priée de faire une déclaration formelle sur les ques-
  tions que le Nicaragua a soulevées à la section II du chapitre VII de son
  contre-mémoire et mentionnées à nouveau à la section I du chapitre VI de
  sa duplique. »
La partie pertinente de cette section de la duplique est ainsi libellée :
  « i) le Costa Rica est tenu de se conformer aux règles de navigation (et
        d’accostage) sur le San Juan qui sont imposées par les autorités nica-
        raguayennes, en particulier à celles qui concernent les questions de
        santé et de sécurité ;
   ii) le Costa Rica doit s’acquitter des sommes dues au titre de tous les ser-
        vices spéciaux assurés par le Nicaragua dans le cadre de l’utilisation
        du San Juan, que ce soit pour la navigation ou pour l’accostage sur les
        rives nicaraguayennes ;
  iii) le Costa Rica doit s’acquitter de toutes les charges raisonnables à
        régler au titre des améliorations apportées aux conditions de naviga-
        tion sur le fleuve par rapport aux conditions de 1858 ;
  iv) les bateaux du service des douanes peuvent être utilisés uniquement
        pendant le transit effectif de marchandises tel qu’autorisé par le traité
        et dans le strict cadre de ce transit ;
   v) le Nicaragua a le droit de draguer le San Juan afin de rétablir le débit
        d’eau qui existait en 1858, même si cela modifie le débit d’autres cours
        d’eau récepteurs comme le Colorado. »

14. A l’audience, les conclusions ci-après ont été formulées par les Parties :


                                                                              15

 nom du Gouvernement du Costa Rica,
’audience du 9 mars 2009 :
    « Au vu des exposés écrits et oraux et des éléments de preuve présentés
 par les Parties, la République du Costa Rica prie la Cour de dire et juger
 que la République du Nicaragua a, par son comportement, violé :
 a) l’obligation de permettre à tous les bateaux costa-riciens et à leurs pas-
      sagers de naviguer librement sur le San Juan à des fins de commerce,
      y compris pour les communications, le transport de passagers et le
      tourisme ;
 b) l’obligation de n’imposer aux bateaux costa-riciens et à leurs passagers
      le versement d’aucun droit ou redevance pour naviguer sur le fleuve ;
 c) l’obligation de ne pas exiger des personnes exerçant le droit de libre
      navigation sur le fleuve qu’elles soient munies de passeports et qu’elles
      obtiennent un visa du Nicaragua ;
 d) l’obligation de ne pas exiger des bateaux costa-riciens et de leurs pas-
      sagers qu’ils fassent halte à un quelconque poste nicaraguayen situé le
      long du fleuve ;
 e) l’obligation de ne pas mettre d’autres entraves à l’exercice du droit de
      libre navigation, notamment sous la forme d’horaires de navigation et
      de conditions relatives aux pavillons ;
 f) l’obligation de permettre aux bateaux costa-riciens et à leurs passagers
     empruntant le San Juan d’accoster librement en tout point du fleuve où
     la navigation est commune sans acquitter aucun droit, sauf accord
     exprès des deux gouvernements ;
 g) l’obligation de reconnaître aux bateaux officiels du Costa Rica le droit
      de naviguer sur le San Juan, notamment pour ravitailler et relever les
      membres du personnel des postes frontière établis sur la rive droite du
      fleuve, munis de leur équipement officiel, de leurs armes de service et
      de munitions, ainsi qu’à des fins de protection comme il est prévu dans
      les instruments pertinents, en particulier l’article 2 de la sentence
      Cleveland ;
 h) l’obligation de faciliter et d’accélérer la circulation sur le San Juan, au
      sens du traité du 15 avril 1858 tel qu’interprété par la sentence Cleve-
      land de 1888, conformément à l’article premier de l’accord bilatéral du
      9 janvier 1956 ;
 i) l’obligation de permettre aux habitants de la rive costa-ricienne de pra-
     tiquer la pêche de subsistance.
    En outre, la République du Costa Rica prie la Cour de dire et juger que,
 en raison des violations des obligations énoncées ci-dessus, le Nicaragua
 est tenu :
 a) de cesser immédiatement toutes les violations des obligations revêtant
      un caractère continu ;
 b) de dédommager le Costa Rica de tous les préjudices subis par celui-ci
      en raison des violations des obligations du Nicaragua mentionnées
      plus haut, sous la forme du rétablissement de la situation antérieure
      auxdites violations et d’une indemnisation dont le montant sera fixé
      lors d’une phase ultérieure de la présente instance ; et
 c) de fournir des assurances et garanties appropriées de non-répétition de
      son comportement illicite, sous la forme que la Cour voudra bien
      ordonner.

                                                                            16

     Le Costa Rica prie la Cour de rejeter la demande de déclaration présen-
  tée par le Nicaragua. »
 nom du Gouvernement du Nicaragua,
’audience du 12 mars 2009 :
   « Sur la base des éléments de fait et de droit exposés dans le contre-
  mémoire, dans la duplique et à l’audience,
    Le Nicaragua prie la Cour de dire et juger que :
    Les demandes présentées par le Costa Rica dans son mémoire, dans sa
  réplique et à l’audience sont rejetées en général et, en particulier, pour les
  motifs suivants :
  a) soit parce que le Nicaragua n’a violé ni les dispositions du traité de
      limites du 15 avril 1858 ni aucune autre obligation internationale lui
      incombant ;
  b) soit, le cas échéant, parce que l’obligation dont le non-respect est allé-
      gué n’est une obligation ni en vertu des dispositions du traité de limites
      du 15 avril 1858 ni au regard du droit international général.
     En outre, le Nicaragua prie la Cour de faire une déclaration formelle sur
  les questions qu’il a soulevées à la section II du chapitre VII de son contre-
  mémoire et à la section I du chapitre VI de sa duplique, et qu’il a men-
  tionnées à nouveau à l’audience. »

                                   * * *

              I. CONTEXTE GÉOGRAPHIQUE ET HISTORIQUE
                        ET GENÈSE DU DIFFÉREND

 15. Le fleuve San Juan coule sur une distance d’environ 205 kilomètres
tre le lac Nicaragua et la mer des Caraïbes (voir croquis nos 1 et 2). A
 elque 19 kilomètres de la mer, il se divise en deux : le San Juan propre-
ent dit, qui constitue le bras septentrional, se jette dans la mer des
 raïbes au niveau de la baie de San Juan del Norte, tandis qu’au sud le
olorado, qui est le plus large des deux bras, coule tout du long en ter-
oire costa-ricien avant de se jeter dans la mer à Barra de Colorado.
 16. Une partie de la frontière entre le Costa Rica et le Nicaragua suit
 rive droite (c’est-à-dire la rive costa-ricienne) du San Juan, à partir
un point situé à une distance de 3 milles anglais en aval de Castillo
ejo, petite ville du Nicaragua, jusqu’à l’extrémité de Punta de Castilla,
  le fleuve se jette dans la mer des Caraïbes. Entre le lac Nicaragua et le
 int situé en aval de Castillo Viejo, le fleuve coule exclusivement en ter-
oire nicaraguayen.
 17. Anciennes colonies espagnoles, le Costa Rica et le Nicaragua accé-
rent tous deux à l’indépendance en 1821. Peu après, ils décidèrent de
rmer la République fédérale d’Amérique centrale avec El Salvador, le
uatemala et le Honduras. En 1824, les habitants du district de Nicoya,
ué sur la façade pacifique, qui se rattachait initialement au Nicaragua,
oisirent par plébiscite de faire partie du Costa Rica. Le 9 décembre

                                                                             17

             MANAGUA




                                                                              NICARAGUA



                                                     Lac Nicaragua

                                                                                                      MER DES
                                                                                                      CARAÏBES
       OCÉAN PACIFIQUE
                                                                               Castillo Viejo
                                  Baie de Salinas                                                         Baie de San Juan del Norte
                                                                                                     Punta de Castilla
                                                                                    S




                                                                                      an
                                                                                           Ju
                                                                                                an
                                                                               s




               Croquis n°1:
                                                                              lo




                                                       COSTA RICA
                                                                                                     Co




                                                                                                      lo
                                                                          ar




     Contexte géographique général                                                                           r a do
                                                                          C
                                                                      n
                                                                                           uí




                                                                     Sa




            et frontière entre
                                                                                        piq




      le Costa Rica et le Nicaragua
                                                                                     ra
                                                                                     Sa




          Projection de Mercator
                      (11°N)

                   WGS 84

             Ce croquis a été établi                                                    SAN JOSÉ
                                                    Nicoya
            à seule fin d'illustration.




18

                                                                                                                                             Croquis n°2:
                                                                                                                                       Tracé de la frontière
                                                                                 NICARAGUA
                        N1                                                                                                              le long du San Juan,
                                                                                                                                     itinéraire touristique et
                                              N2
                                                                                                                                  postes situés le long du fleuve
                                                    Castillo Viejo
                                                                                                                                       Projection de Mercator
                                                                                                                                                     (11°N)
                                                                            N3
                                                                                                                                                WGS 84
                                                                                                                                                          Punta de Castilla
               Cours d'eau                                                                                                                           N7
               Frontière internationale
               Itinéraire touristique
               Postes costa-riciens                                                     S




                                                            o
               C1: Boca del Río San Carlos
                                                                                            a




                                                    it
               C2: Boca del Río Sarapiquí
                                                                                                n




                                                   rn
               C3: Delta Costa Rica                                                 N4              J u
               C4: Puerto Lindo
                                                                                                          a n
                                                                                                                                            N6                      C5




                                                  ie
               C5: Barra del Colorado Norte
               C6: Barra del Colorado Sur




                                               nf
                                               I
                                                                                   C1                                        N5            C3                        C6
               Postes nicaraguayens
               N1: San Carlos
                                                                                                                                             C




               N2: Boca Sábalos                                                                                         C2
               N3: Bartola                                                                                        í                              o
                                                                                                                                                     lo
               N4: Boca San Carlos                                                                                                                        r a C4
                                                                                                                                                              d o
               N5: Boca Sarapiquí
               N6: Delta San Juan
                                                                                                                 piqu

               N7: San Juan del Norte
                                                                        s
      Ce croquis a été établi                                  r   lo
                                                                                                                Sara




                                                            Ca                                                                        COSTA RICA
     à seule fin d'illustration.                        n
                                                   Sa




19

 25, le Congrès fédéral d’Amérique centrale publia un décret indiquant
 e Nicoya serait « pour l’heure ... séparé[e] de l’Etat du Nicaragua et
 nexé[e] à celui du Costa Rica ». Telle était toujours la situation de
 coya lorsque la République fédérale d’Amérique centrale éclata
  1839. Par la suite, le Nicaragua ne reconnut cependant pas Nicoya
 mme appartenant au Costa Rica.

 18. Au milieu des années 1850, le Nicaragua traversa une période de
 erre intestine à laquelle participa un groupe d’aventuriers américains
 pelés « flibustiers » (« filibusteros »), menés par William Walker. Le
ouvernement du Costa Rica ainsi que ceux d’El Salvador, du Guate-
ala et du Honduras joignirent leurs efforts à ceux du Nicaragua afin de
 incre ces derniers. En mai 1857, Walker capitula et quitta le territoire
caraguayen. A la suite de la défaite des flibustiers, une guerre éclata
 tre le Costa Rica et le Nicaragua. Après la fin des hostilités, les deux
 ys engagèrent des négociations en vue de régler les questions bilatérales
  tées en suspens entre eux, concernant notamment leur frontière com-
une, le régime de la navigation sur le San Juan et la construction éven-
elle d’un canal interocéanique traversant l’isthme centraméricain.
 19. Un traité de limites, qui portait sur les limites territoriales et le sta-
    du San Juan, fut signé le 6 juillet 1857 mais ne fut pas ratifié par le
osta Rica. Un traité de paix fut signé le 8 décembre 1857 mais ne fut
  ifié ni par le Costa Rica ni par le Nicaragua. Grâce à la médiation du
 nistre salvadorien des affaires étrangères, les Gouvernements costa-
 ien et nicaraguayen se mirent d’accord le 15 avril 1858 sur un traité de
mites qui fut ratifié par le Costa Rica le 16 avril 1858 et par le Nicara-
 a le 26 avril 1858. Le traité de limites de 1858 fixait le tracé de la fron-
 re entre le Costa Rica et le Nicaragua depuis l’océan Pacifique jusqu’à
 mer des Caraïbes. Selon le tracé de la frontière, le district de Nicoya se
ouvait en territoire costa-ricien. Entre un point situé à 3 milles anglais
  aval de Castillo Viejo et la mer des Caraïbes, le traité fixait la frontière
 long de la rive droite du San Juan. Il établissait l’autorité et la juridic-
  n souveraine du Nicaragua sur les eaux du San Juan, mais affirmait en
ême temps le droit de navigation « con objetos de comercio » du
osta Rica sur le cours inférieur du fleuve (article VI). Le traité de 1858
 onçait d’autres droits et obligations des deux parties, notamment l’obli-
 tion de contribuer à la défense des baies communes de San Juan del
orte et de Salinas ainsi qu’à la défense du San Juan en cas d’agression
térieure (article IV), l’obligation pour le Nicaragua de consulter le
osta Rica avant de conclure tout accord de canalisation ou de passage
 ncernant le San Juan (article VIII) et l’interdiction pour les parties de
  livrer à des actes d’hostilité l’une envers l’autre (article IX).

 20. Après que le Nicaragua eut, à plusieurs reprises, contesté la vali-
 é du traité de 1858, les Parties soumirent la question à l’arbitrage du
 ésident des Etats-Unis. Elles convinrent en outre que, s’il venait à
 nclure à la validité du traité de 1858, le président Cleveland devrait

                                                                            20

 alement déterminer si le Costa Rica pouvait faire naviguer sur le
 n Juan ses bateaux de guerre ou ceux de son service des douanes. Dans
  sentence du 22 mars 1888, le président Cleveland décida que le traité
  1858 était valide. Il indiqua aussi, au sujet de l’article VI du traité, que
 Costa Rica n’avait pas le droit de faire naviguer ses bateaux de guerre
 r le San Juan, mais que les bateaux de son service des douanes pou-
 ient, eux, emprunter le fleuve dès lors qu’ils naviguaient « for the
 rposes of commerce ».
 21. A la suite de la sentence Cleveland, une commission frontalière
 argée de démarquer la ligne frontière fut établie. Un ingénieur, Edward
 exander, eut pour mission de résoudre tous « points litigieux » pouvant
 lever sur le terrain pendant le processus de démarcation, qui com-
ença en 1897 et s’acheva en 1900. Alexander rendit cinq sentences à
  te fin.
 22. Le 5 août 1914, le Nicaragua signa avec les Etats-Unis un traité (le
  ité Chamorro-Bryan) accordant à ces derniers des « droits de propriété
 clusifs » et perpétuels pour le percement et l’entretien d’un canal
  erocéanique empruntant le San Juan. Le 24 mars 1916, le Costa Rica
  roduisit devant la Cour de justice centraméricaine une instance contre
 Nicaragua, qu’il accusait d’avoir manqué à son obligation de le consul-
   préalablement à tout projet de canalisation, ainsi qu’il était prévu à
 rticle VIII du traité de 1858. Le 30 septembre 1916, la Cour de justice
 ntraméricaine déclara que, en manquant de consulter le Costa Rica, le
 caragua avait violé les droits reconnus à ce dernier dans le traité de
mites de 1858 et dans la sentence Cleveland de 1888.
 23. Le 9 janvier 1956, le Costa Rica et le Nicaragua conclurent un
 cord (l’accord Fournier-Sevilla) dans le cadre duquel ils convenaient de
ciliter et d’accélérer la circulation notamment sur le San Juan et s’enga-
 aient à coopérer pour assurer la garde de la frontière commune.
 24. Divers incidents liés au régime de la navigation sur le San Juan
 mmencèrent à se produire dans les années 1980. A cette époque, le
 caragua mit en place certaines restrictions applicables à la navigation
 sta-ricienne sur le San Juan, restrictions qu’il justifia en les présentant
 mme des mesures temporaires et exceptionnelles visant à protéger sa
curité nationale dans un contexte de conflit armé. Certaines de ces res-
 ctions furent suspendues après que le Costa Rica eut protesté. Au
 lieu des années 1990, le Nicaragua prit de nouvelles mesures, instituant
 tamment le paiement de certaines sommes pour les passagers qui
mpruntaient le San Juan à bord de bateaux costa-riciens et l’obligation,
 ur les bateaux costa-riciens, de faire halte aux postes militaires nicara-
 ayens situés le long du fleuve.
 25. Le 8 septembre 1995, le commandant en chef de l’armée nicara-
 ayenne et le ministre costa-ricien de la sécurité publique signèrent un
 cument, dit « communiqué conjoint Cuadra-Castro », qui prévoyait la
 ordination des opérations menées dans les zones frontalières des
 ux Etats contre le trafic illicite de personnes et de véhicules et la contre-
 nde.

                                                                           21

 26. Au mois de juillet 1998, par suite de nouveaux désaccords entre les
 rties quant à l’étendue des droits de navigation du Costa Rica sur le
 n Juan, le Nicaragua adopta certaines mesures. Le 14 juillet 1998, en
 rticulier, le Nicaragua interdit la navigation des bateaux costa-riciens
  nsportant des membres des forces de police du Costa Rica. Le
  juillet 1998, le ministre nicaraguayen de la défense et le ministre costa-
 ien de la sécurité publique signèrent un accord, dit « communiqué
 njoint Cuadra-Lizano ». Le texte ménageait aux bateaux costa-riciens
  nsportant des policiers en armes à leur bord la possibilité de naviguer
r le fleuve pour ravitailler les postes frontière situés du côté costa-
 ien, à condition toutefois que les agents costa-riciens embarqués sur ces
 teaux portent uniquement leur arme de service et que les autorités nica-
guayennes soient préalablement informées, celles-ci pouvant décider de
ur adjoindre une escorte nicaraguayenne. Le 11 août 1998, le Nicaragua
 clara que, selon lui, le communiqué conjoint Cuadra-Lizano était nul
  non avenu. Cette déclaration unilatérale ne fut pas acceptée par le
osta Rica. Ainsi les Parties sont-elles restées divisées sur le régime de la
 vigation sur le fleuve San Juan.
 27. Le 24 octobre 2001, le Nicaragua a assorti sa déclaration d’accep-
 ion de la juridiction de la Cour d’une réserve (voir paragraphe 1 ci-
 ssus) indiquant qu’il ne reconnaîtrait plus la compétence de celle-ci à
gard « d’aucune affaire ni d’aucune requête qui auraient pour origine
nterprétation de traités, signés ou ratifiés, ou de sentences arbitrales
ndues, avant le 31 décembre 1901 ». Dans l’accord Tovar-Caldera,
 né par les Parties le 26 septembre 2002, le Nicaragua a accepté que sa
  erve de 2001 à sa déclaration d’acceptation de la juridiction de la Cour
  se l’objet d’un moratoire de trois ans. Pour sa part, le Gouvernement
  Costa Rica s’est engagé, pour la même période de trois ans, à n’inten-
   d’action ni devant la Cour internationale de Justice ni devant aucune
 tre instance au sujet d’une affaire ou d’une réclamation mentionnées
 ns des traités ou accords actuellement en vigueur entre les deux Etats.
 28. Le 29 septembre 2005, une fois écoulé ce délai convenu de trois ans
ns que les Parties soient parvenues à régler leurs divergences, le
osta Rica a introduit une instance devant la Cour à l’encontre du Nica-
gua au sujet du différend relatif à ses droits de navigation et droits
 nnexes sur le San Juan (voir paragraphe 1 ci-dessus). Le Nicaragua n’a
 s soulevé d’exception à la compétence de la Cour pour connaître de ce
 férend.

                                    *
29. Compte tenu de l’objet du différend tel qu’il est résumé ci-dessus,
des conclusions et moyens des Parties, la Cour procédera de la manière
vante.
Elle déterminera d’abord l’étendue du droit de libre navigation que
ssède le Costa Rica sur le fleuve San Juan (II).
Elle se demandera en deuxième lieu si et dans quelle mesure, dans le

                                                                         22

amp d’application du droit ainsi défini, le Nicaragua a le pouvoir de
glementer la navigation des bateaux costa-riciens, et si les mesures par-
ulières qu’il a décidées et mises en œuvre à cette fin au cours de la
riode écoulée depuis la naissance du différend sont compatibles avec les
oits du Costa Rica (III).
Elle examinera ensuite la question du droit des habitants de la rive
sta-ricienne du fleuve de pratiquer la pêche de subsistance, que reven-
que le Costa Rica (IV).
Enfin, à la lumière des motifs qui auront été adoptés sur les points pré-
dents, elle examinera les demandes que les Parties lui ont présentées
ns leurs conclusions finales concernant notamment les réparations
propriées (V).


         II. DU DROIT DE LIBRE NAVIGATION DU COSTA RICA
                     SUR LE FLEUVE SAN JUAN


30. Les deux Parties conviennent que le Costa Rica possède un droit
  libre navigation sur la portion du fleuve San Juan dont la rive droite,
 le qui se trouve du côté costa-ricien, marque la frontière entre les deux
ats en vertu du traité de limites (dit « traité Jerez-Cañas ») conclu entre
x le 15 avril 1858. Il s’agit de la partie du fleuve qui va d’un point situé
une distance de 3 milles anglais en aval de Castillo Viejo, ville située en
 ritoire nicaraguayen, jusqu’à l’embouchure du fleuve sur la mer des
 raïbes (voir paragraphe 16 ci-dessus).
En amont du point précédemment désigné, le San Juan coule entière-
ent, depuis le lac Nicaragua où il prend sa source, en territoire nicara-
 ayen, en ce sens que ses deux rives appartiennent au Nicaragua. La
 rtie du fleuve dont la rive droite appartient au Costa Rica, celle qui est
  cause dans le présent différend, est longue d’environ 140 kilomètres.
31. S’il n’est pas discuté que sur la portion du fleuve ainsi définie la
uveraineté appartient au Nicaragua, puisque la frontière se situe à la
 e costa-ricienne, tandis que le Costa Rica possède un droit de libre
 vigation, les positions des Parties divergent, en revanche, à la fois
 ant au fondement juridique de ce droit et surtout quant à son étendue
acte, c’est-à-dire quant aux types de navigation qui sont couverts par
 .

        1. Le fondement juridique du droit de libre navigation
 32. Selon le Costa Rica, le droit de libre navigation qu’il possède sur la
 rtie en litige du fleuve San Juan résulte, d’une part, de certaines dispo-
 ions conventionnelles en vigueur entre les deux Parties, à savoir prin-
palement, mais non exclusivement, le traité de limites du 15 avril 1858,
   d’autre part, des règles du droit international général applicables,
ême en l’absence de dispositions conventionnelles, à la navigation sur
  « fleuves internationaux ». Le San Juan entrerait dans cette catégorie,

                                                                         23

  moins quant à sa partie dont le tracé suit la frontière, et, par suite, le
osta Rica posséderait un droit coutumier de libre navigation en sa qua-
é d’Etat riverain.
 33. Selon le Nicaragua, au contraire, le San Juan n’a pas le caractère
un « fleuve international », puisqu’il coule entièrement à l’intérieur du
 ritoire d’un même pays, du fait des dispositions du traité de limites
   1858 qui fixent la frontière d’une façon telle qu’aucune portion du
uve ne relève de la souveraineté d’un Etat autre que le Nicaragua. En
 tre, le Nicaragua conteste qu’il existe un régime général qui serait
 plicable, en vertu du droit international coutumier, aux fleuves dont le
urs, ou l’une des rives, constitue la frontière entre deux Etats, et plus
néralement aux « fleuves internationaux ». Enfin, selon le Nicaragua,
 and bien même un tel régime existerait, il serait supplanté en l’espèce
 r les dispositions conventionnelles qui définissent le statut du fleuve
 n Juan et régissent le droit des Etats riverains à la navigation. Ce sont
s dispositions spéciales qu’il conviendrait d’appliquer pour résoudre le
ésent différend, en tout cas dans sa partie relative au droit de naviga-
 n sur le fleuve.
 34. La Cour ne croit pas devoir prendre parti, dans la présente affaire,
r la question de savoir si et dans quelle mesure il existe, en droit inter-
 tional coutumier, un régime applicable à la navigation sur les « fleuves
 ernationaux », soit de portée universelle, soit de caractère régional en
 qui concerne la zone géographique où se situe le San Juan. Elle ne croit
 s non plus, par voie de conséquence, devoir trancher la question de
voir si le San Juan entre dans la catégorie des « fleuves internationaux »
   comme le soutient le Costa Rica — ou constitue un fleuve national
mportant un élément international — ce qui est la thèse du Nicaragua.
 35. En effet, quand bien même la qualification de « fleuve internatio-
 l » serait juridiquement pertinente en matière de navigation en ce
 ’elle entraînerait l’application sur cette question de règles de droit
 ernational coutumier, de telles règles ne pourraient produire effet, tout
   plus, qu’en l’absence de dispositions conventionnelles ayant pour
  ultat de les écarter, notamment parce qu’elles viseraient à définir de
anière complète le régime applicable à la navigation par les Etats rive-
 ns sur un fleuve déterminé ou une portion de celui-ci.
 36. Tel est précisément le cas en l’espèce. Le traité de limites de 1858
finit de manière complète les règles applicables à la portion en litige du
uve San Juan en matière de navigation. Interprété à la lumière des
 tres dispositions conventionnelles en vigueur entre les deux Parties, et
   conformité avec les décisions arbitrales ou judiciaires rendues à son
  et, ce traité suffit à résoudre la question de l’étendue du droit du
osta Rica à la libre navigation qui est présentement soumise à la Cour.
   conséquence, la Cour n’a pas besoin de se demander si, dans l’hypo-
èse où ces dispositions n’auraient pas existé, le Costa Rica aurait néan-
oins pu se prévaloir à cette fin de règles tirées de la coutume interna-
 nale, universelle ou régionale.
 37. La principale disposition qui fonde le droit du Costa Rica à la libre

                                                                         24

 vigation figure à l’article VI du traité de 1858 (voir paragraphes 43
 44 ci-après) ; c’est celle qui s’est trouvée au centre des arguments échan-
 s par les Parties quant à l’étendue du droit de navigation sur le
 n Juan.
 L’article VI, après avoir conféré au Nicaragua la pleine et exclusive
 uveraineté (« exclusivamente el dominio y sumo imperio ») sur la tota-
 é du San Juan, depuis sa source dans le lac jusqu’à son embouchure
 ns la mer, reconnaît au Costa Rica, sur la portion du fleuve qui suit la
ontière entre les deux Etats (voir paragraphe 30 ci-dessus), un droit per-
 tuel (« los derechos perpetuos ») de libre navigation « con objetos de
 mercio », selon les termes de la version espagnole du traité, qui seule
  t foi, et sur la signification desquels la Cour aura à revenir plus loin.
    outre, le même article VI reconnaît aux bateaux des deux pays rive-
  ns le droit d’accoster librement sur l’une ou l’autre rive sans être sou-
  s à aucune taxe (« ninguna clase de impuestos »), sauf accord entre les
 ux gouvernements.
 38. D’autres dispositions du traité de 1858, quoique de moindre impor-
nce aux fins de la présente affaire, ne sont pas dépourvues de pertinence
   ce qui concerne le droit de navigation sur le fleuve. Il en va ainsi
  tamment de l’article IV, qui oblige le Costa Rica à concourir à la garde
   fleuve « pour la partie qui lui revient des rives » de celui-ci, de l’ar-
 le VIII, qui oblige le Nicaragua à consulter le Costa Rica avant la
 nclusion de tout accord de canalisation ou de passage sur le fleuve avec
   Etat tiers, et bien sûr de l’article II, qui fixe la frontière à la rive costa-
  ienne sur la partie du fleuve qui est en cause dans le présent différend.
 39. Outre le traité de 1858, il y a lieu de mentionner, au titre des ins-
uments conventionnels susceptibles d’exercer un effet sur la définition
    droit de navigation sur le fleuve et les conditions de son exercice,
 ccord conclu le 9 janvier 1956 entre les deux Etats (dit « accord
  urnier-Sevilla »), par lequel les Parties convenaient de coopérer
 ns toute la mesure de leurs possibilités afin, notamment, de faciliter et
accélérer la circulation sur le San Juan en conformité avec le traité
   1858 et la sentence arbitrale rendue par le président Cleveland en
 88 (pour le libellé de la disposition pertinente de l’accord de 1956, voir
 ragraphe 94 ci-après).
 40. Le Costa Rica s’est également prévalu, devant la Cour, des com-
uniqués ministériels conjoints publiés le 8 septembre 1995 (dit « com-
uniqué conjoint Cuadra-Castro » ; voir paragraphe 25 ci-dessus) et le
   juillet 1998 (dit « communiqué conjoint Cuadra-Lizano » ; voir para-
 aphe 26 ci-dessus). Toutefois, de l’avis de la Cour, ces déclarations,
manant des ministres chargés de part et d’autre des questions de défense
  de sécurité publique, ne sauraient être englobées dans la base conven-
  nnelle du droit de libre navigation reconnu au Costa Rica. Il s’agit plu-
   d’arrangements pratiques destinés, pour partie, à mettre en œuvre des
 gagements antérieurs, en particulier l’obligation de coopération men-
  nnée dans l’accord du 9 janvier 1956 (voir paragraphe 23 ci-dessus et
 ragraphe 94 ci-après). De tels arrangements ont une portée plus limitée

                                                                               25

 e les actes conventionnels proprement dits : les modalités de la coopé-
 ion qu’ils organisent sont susceptibles d’être revisées selon les conve-
 nces des parties. Au surplus, le second d’entre eux a été rapidement
claré nul et non avenu par la partie nicaraguayenne (voir paragra-
 e 26 ci-dessus).
41. Les instruments conventionnels susmentionnés doivent être com-
 s à la lumière de deux décisions importantes ayant tranché des diver-
nces apparues entre les Parties dans la définition de leurs droits et
 ligations respectifs : la sentence arbitrale rendue par le président des
ats-Unis d’Amérique le 22 mars 1888 (dite « sentence Cleveland ») ;
rrêt rendu, sur la requête du Costa Rica, par la Cour de justice centra-
éricaine le 30 septembre 1916.
La première de ces deux décisions a tranché plusieurs questions rela-
 es à l’interprétation du traité de 1858 qui divisaient les parties dans
ffaire en cause ; la seconde a constaté que le Nicaragua, en concluant
ec les Etats-Unis d’Amérique un accord autorisant le percement et
ntretien d’un canal interocéanique empruntant le San Juan, avait
éconnu le droit que le Costa Rica tenait de l’article VIII du même traité
être consulté avant la conclusion de tout accord de ce genre.
Bien qu’aucune de ces deux décisions ne tranche directement les ques-
 ns qui sont à présent soumises à la Cour, elles comportent certaines
dications dont il y aura lieu de tenir compte pour les besoins de la pré-
nte affaire.

               2. L’étendue du droit de libre navigation
                        reconnu au Costa Rica
 42. Ayant ainsi défini le fondement juridique du droit dont le
osta Rica soutient qu’il est en partie méconnu par le Nicaragua, la Cour
 it à présent en délimiter l’étendue exacte ou, en d’autres termes, le
amp d’application. Les Parties divergent en effet considérablement
 ant à la définition de ce champ, c’est-à-dire quant aux types de naviga-
 n qui sont couverts par le « droit perpétuel » consenti au Costa Rica
 r le traité de 1858. La divergence porte essentiellement sur l’interpréta-
 n des mots « libre navegación ... con objetos de comercio », à l’ar-
 le VI du traité de limites ; elle entraîne un désaccord important quant à
 définition des activités couvertes par le droit en cause et de celles qui,
  l’étant pas, sont subordonnées au pouvoir souverain du Nicaragua
autoriser et de réglementer comme bon lui semble toute activité qui
end place sur son territoire, dont le fleuve fait partie.

 Le sens et la portée de l’expression « libre navegación ... con objetos
 de comercio »
43. Dans sa version espagnole, la seule qui fasse foi, l’article VI du
ité de limites du 15 avril 1858 se lit ainsi :
     « La República de Nicaragua tendrá exclusivamente el dominio y

                                                                        26

   sumo imperio sobre las aguas del río de San Juan desde su salida del
   Lago, hasta su desembocadura en el Atlántico ; pero la República de
   Costa Rica tendrá en dichas aguas los derechos perpetuos de libre
   navegación, desde la expresada desembocadura hasta tres millas
   inglesas antes de llegar al Castillo Viejo, con objetos de comercio, ya
   sea con Nicaragua ó al interior de Costa Rica por los ríos de San
   Carlos ó Sarapiquí, ó cualquiera otra vía procedente de la parte que
   en la ribera del San Juan se establece corresponder á esta República.
   Las embarcaciones de uno ú otro país podrán indistintamente atra-
   car en las riberas del río, en la parte en que la navegación es común,
   sin cobrarse ninguna clase de impuestos, á no ser que se establezcan
   de acuerdo entre ambos Gobiernos. »
44. Si l’on fait abstraction, pour l’instant, du membre de phrase dont
nterprétation, et la traduction même en français comme en anglais,
visent les Parties, cet article peut être ainsi traduit :
      « La République du Nicaragua aura le dominium et l’imperium
   exclusifs sur les eaux du fleuve San Juan depuis son origine dans le
   lac jusqu’à son embouchure dans l’océan Atlantique ; la République
   du Costa Rica aura toutefois un droit perpétuel de libre navigation
   sur lesdites eaux, entre l’embouchure du fleuve et un point situé à
   trois milles anglais en aval de Castillo Viejo, [con objetos de comer-
   cio], soit avec le Nicaragua soit avec l’intérieur du Costa Rica par la
   rivière San Carlos, la rivière Sarapiquí ou toute autre voie de naviga-
   tion partant de la portion de la rive du San Juan établie comme
   appartenant à cette république. Les bateaux des deux pays pourront
   accoster indistinctement sur l’une ou l’autre rive de la portion du
   fleuve où la navigation est commune, sans qu’aucune taxe ne soit
   perçue, sauf accord entre les deux gouvernements. » [Traduction de
   la Cour.]
 45. C’est sur le sens des mots « con objetos de comercio » que les
 rties se divisent le plus profondément. Pour le Nicaragua, cette expres-
 n doit se traduire en français par « avec des marchandises de com-
erce » — et en anglais par « with articles of trade » ; en d’autres termes,
   « objetos » dont il est ici question sont des objets au sens concret,
atériel du terme. Il en résulte que la liberté de navigation garantie par
 rticle VI au Costa Rica ne concerne que le transport de marchandises
stinées à être vendues dans le cadre d’un échange commercial. Pour le
osta Rica, au contraire, l’expression signifie en français « à des fins de
mmerce » — et en anglais « for the purposes of commerce » ; les « obje-
s » du texte original seraient donc des objets au sens abstrait de finali-
 , d’objectifs. Il en résulte, selon le Costa Rica, que la liberté de naviga-
 n qui lui est reconnue par le traité doit se voir conférer la portée la plus
 ge, et en tout cas qu’elle englobe non seulement le transport de mar-
andises mais aussi le transport de personnes, y compris, entre autres,
  touristes.

                                                                          27

 46. Avant d’aborder directement la question qui lui est soumise, la
our fera trois observations préalables, de caractère plus général. Elle se
mandera ensuite ce qu’il faut entendre par « con objetos », puis par
 omercio », au sens de l’article VI précité, puisque c’est en réalité un
 uble désaccord qui oppose les Parties.

i) Observations liminaires
47. En premier lieu, il revient à la Cour en l’espèce d’interpréter les
 mes d’un traité. Elle le fera en se référant au droit international cou-
mier en la matière, tel qu’il est reflété aux articles 31 et 32 de la conven-
 n de Vienne de 1969 sur le droit des traités, comme elle l’a affirmé à
usieurs reprises (voir Application de la convention pour la prévention et
 répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
onténégro), arrêt, C.I.J. Recueil 2007 (I), p. 109-110, par. 160 ; voir
alement Différend territorial (Jamahiriya arabe libyenne/Tchad), arrêt,
I.J. Recueil 1994, p. 21-22, par. 41).
En conséquence, ni la circonstance que le Nicaragua n’est pas partie à
convention de Vienne sur le droit des traités, ni le fait que le traité qu’il
 git ici d’interpréter est bien antérieur à l’élaboration de ladite conven-
 n, n’ont pour effet d’empêcher la Cour de se référer aux principes
nterprétation énoncés aux articles 31 et 32 de la convention de Vienne.

 48. En deuxième lieu, la Cour n’est pas convaincue par l’argument du
 caragua selon lequel le droit de libre navigation du Costa Rica devrait
cevoir une interprétation étroite dès lors qu’il représente une limite à la
uveraineté que le traité confère au Nicaragua sur le fleuve, laquelle
nstituerait le principe le plus important affirmé par l’article VI.
 S’il est bien exact que les limites à la souveraineté d’un Etat sur son
  ritoire ne se présument pas, il n’en résulte pas pour autant que des dis-
 sitions conventionnelles instituant de telles limites, telles que celles qui
nt en cause dans la présente espèce, devraient recevoir pour cette raison
 e interprétation étroite a priori. La disposition d’un traité qui a pour
 jet de limiter les pouvoirs souverains d’un Etat doit être interprétée
mme toute autre disposition conventionnelle, à savoir conformément
 x intentions de ses auteurs telles qu’elles sont révélées par le texte du
  ité et les autres éléments pertinents en matière d’interprétation.
 Or, la simple lecture de l’article VI fait apparaître que les Parties n’ont
 s entendu établir une hiérarchie entre la souveraineté du Nicaragua sur
 fleuve et le droit, qualifié de « perpétuel », de libre navigation du Costa
 ca, chacune de ces deux affirmations faisant contrepoids à l’autre. La
uveraineté du Nicaragua n’est affirmée que pour autant qu’elle ne
 rte pas atteinte à la substance même du droit de libre navigation du
osta Rica dans le domaine qui est le sien, et qu’il s’agit précisément de
terminer ; le droit de libre navigation, pour « perpétuel » qu’il soit, n’est
connu que sous réserve qu’il ne porte pas atteinte aux prérogatives
  entielles du souverain territorial.

                                                                          28

 Il n’y a donc pas lieu de supposer, a priori, que les termes de « libre
 vegación ... con objetos de comercio » devraient recevoir une interpré-
 ion spécialement restrictive, pas plus qu’une interprétation extensive.
 49. Enfin, la Cour relève qu’aucun des points qui se trouvent présen-
ment soumis à son examen n’a été tranché par la sentence Cleveland
  1888 ou par l’arrêt de la Cour de justice centraméricaine de 1916. Cha-
ne des Parties a cherché à tirer argument de ces décisions antérieures au
utien de ses propres thèses. Mais ces tentatives ne convainquent la
our ni dans un sens ni dans l’autre.
 La sentence Cleveland s’est bornée à trancher les questions d’interpré-
 ion que les Parties avaient expressément soumises à l’arbitre. Au nom-
e de ces questions ne figurait pas celle du sens des termes « con objetos
  comercio » ; il est donc vain de chercher dans la sentence la réponse à
 e question qui n’était pas posée à l’arbitre. Ainsi, si la sentence déclare
 e le Costa Rica n’a pas le droit, en vertu du traité, de faire naviguer sur
 San Juan ses navires de guerre, tandis qu’il a le droit d’y faire circuler
   bateaux du service des douanes, il n’y a rien à en déduire quant aux
 teaux appartenant à l’Etat et ne relevant d’aucune de ces deux catégo-
 s. De même, si l’arbitre a employé les mots « aux fins du commerce »
for the purposes of commerce ») en les plaçant entre guillemets, on peut
pposer que c’est simplement parce que telle était la traduction en
 glais des termes « con objetos de comercio » que les deux Parties
 aient fournie à l’arbitre, et que ce dernier ne souhaitait pas aller, dans
nterprétation du traité, au-delà des questions qui lui étaient soumises.
 Quant à l’arrêt de la Cour de justice centraméricaine de 1916, pour
 portant qu’il fût, il s’est borné à fonder son dispositif sur l’application
s stipulations expresses de l’article VIII du traité, qui ne sont pas en
use dans la présente affaire.

ii) Le sens des mots « con objetos »
 50. Il convient à présent d’examiner la question de savoir quel est le
ns des mots « con objetos de » tels qu’employés à l’article VI du traité de
 58, et plus précisément s’ils signifient « aux fins de » — thèse du
osta Rica — ou « avec des marchandises de » — thèse du Nicaragua.
 51. Il y a lieu de relever d’abord que le mot espagnol « objetos » peut
vêtir l’une ou l’autre des deux significations en cause, selon le contexte où
 st employé. C’est donc vers ce contexte qu’il faut se tourner pour déter-
 ner le sens à retenir. Les deux sens — le sens concret et le sens abs-
 it — sont suffisamment éloignés l’un de l’autre pour que, en règle géné-
 e, l’examen du contexte permette de parvenir à une conclusion sûre.
 52. Procédant à un tel examen, la Cour est d’avis que l’interprétation
ggérée par le Nicaragua ne saurait être retenue.
 La raison principale en est que le fait d’attribuer aux mots « con obje-
s » la signification de « avec des marchandises » ou « avec des articles »
 outit à priver de sens l’ensemble de la phrase dans laquelle ces mots
nsèrent.

                                                                          29

 La partie de l’article VI à considérer à cette fin est la suivante :
Costa Rica tendrá ... los derechos perpetuos de libre navegación ..., con
 jetos de comercio, ya sea con Nicaragua ó al interior de Costa Rica .»

 Si l’on retenait l’interprétation du Nicaragua, le membre de phrase qui
 t les mots « con objetos de comercio », à savoir « ya sea con Nicaragua
al interior de Costa Rica » (« soit avec le Nicaragua soit avec l’intérieur
  Costa Rica »), ne pourrait pas se rattacher de manière intelligible à la
 rtie qui le précède.
 Ou bien les mots « con Nicaragua » se rapporteraient à « objetos de
 mercio », ce qui n’aurait guère de sens, car on ne saurait parler de
marchandises (ou articles) de commerce avec le Nicaragua » ; ou bien ces
ots se rapporteraient à « navegación » et cela en aurait encore moins,
r l’expression « navegación ... con Nicaragua » serait tout simplement
compréhensible.
 Au contraire, l’interprétation des mots « con objetos » défendue par le
osta Rica permet de donner à l’ensemble de la phrase un sens cohérent.
 l s’agit des « fins du commerce » (« purposes of commerce »), alors les
ots « ya sea con Nicaragua... », qui suivent immédiatement, se rap-
 rtent clairement à « comercio » (« aux fins du commerce avec
 Nicaragua... »), et la phrase exprime alors une idée qui se comprend
 rfaitement.
 Ainsi, c’est en l’espèce l’analyse littérale de la phrase dans laquelle
nsèrent les mots soumis à interprétation qui conduit à donner une pré-
 ence à l’une des interprétations proposées par rapport à l’autre.
 53. La conclusion qui précède est confortée par trois arguments sup-
émentaires allant tous dans le même sens.
 54. En premier lieu, le mot « objetos » est employé dans un autre article
  traité de 1858, l’article VIII, dans le contexte duquel il ne peut avoir
 e le sens abstrait de « fins » ou de « sujets » : « Nicaragua se compromete
no concluir otro (contrato) sobre los expresados objetos... » (« Le Nica-
gua s’engage à ne pas conclure d’autre contrat aux mêmes fins... »).
 On peut raisonnablement en déduire que les Parties avaient tendance à
 mprendre « objetos » dans son sens abstrait, ou en tout cas que dans
ur pratique conventionnelle ce sens leur était familier.
 55. En deuxième lieu, une indication peut être tirée du traité de paix
  « Cañas-Martinez », signé le 8 décembre 1857 par les deux Parties mais
 i n’est jamais entré en vigueur faute d’avoir été ratifié par elles. Ce
xte, auquel s’est substitué le traité de limites de 1858 qui en reprend cer-
 nes dispositions, comportait sur la question de la navigation sur le
 n Juan l’expression « artículos de comercio », qui se traduit sans doute
 ssible par « articles » ou « marchandises » de commerce. Cela tendrait à
 montrer que lorsque les Parties, à l’époque, voulaient désigner les biens
atériels donnant lieu à des opérations de commerce, elles avaient recours
une autre expression que « objetos de comercio », présentant l’avantage
  ne pas laisser place à l’ambiguïté. De même, on peut penser que la
bstitution d’un mot à un autre dans deux textes successifs dont le

                                                                         30

cond a été rédigé peu de temps après le premier signifie que les Parties
 t voulu désigner, dans le second de ces textes, autre chose que dans le
emier, et que les deux termes employés ne doivent pas être pris dans le
ême sens.
56. Enfin, la Cour ne peut manquer de relever que lorsqu’en 1887 les
ux Parties ont chacune fourni au président Cleveland, pour les besoins
   l’arbitrage qu’il était appelé à rendre, une traduction en anglais du
  ité de 1858, et bien que les traductions préparées par l’une et l’autre ne
ssent pas identiques sur tous les points, elles ont employé les mêmes
 mes pour rendre l’original « con objetos de comercio » : « for the pur-
 ses of commerce ».
Sans doute l’argument n’est-il pas décisif à lui seul, puisque seule la ver-
  n espagnole du texte fait foi, et que les Parties pourraient avoir commis
 ’époque la même erreur de traduction, sans que cela puisse être assimilé
une revision implicite du traité de 1858. Sans doute aussi le Nicaragua
ut-il ne pas avoir prêté alors une attention suffisante au sens des mots
 bjetos de comercio », qui n’étaient pas en cause dans les questions sou-
 ses à l’arbitre, ce qui pourrait expliquer, de sa part, une traduction
tive. Il n’en reste pas moins que cette convergence, qui s’est produite
 ativement peu de temps après la conclusion du traité, constitue un indice
 n négligeable que les Parties comprenaient à l’époque l’une et l’autre les
ots « con objetos de comercio » dans le sens de « aux fins du commerce ».
C’est ce sens que la Cour retient.

iii) Le sens du mot « commerce »
57. La conclusion qui précède ne règle pas entièrement la question
 nterprétation débattue entre les Parties. Une fois établi que « con obje-
s de comercio » signifie « aux fins du commerce », il reste à déterminer,
 ur définir l’étendue exacte du droit de libre navigation, le sens à attri-
 er au mot « commerce » dans le contexte de l’article VI. Sur ce point
alement les Parties divergent.
58. Selon le Nicaragua, la notion de « commerce » au sens du traité ne
 e que l’achat et la vente de marchandises, de biens matériels, à l’exclu-
 n de toute activité de services, telle que le transport de passagers. Cette
 erprétation est évidemment cohérente avec la thèse du Nicaragua, qui
 nt d’être écartée, selon laquelle « con objetos » signifie « avec des mar-
andises ». Mais, selon le Nicaragua, même si l’on traduit l’expression
r « aux fins du commerce », cela ne change rien, car en 1858 le mot
ommerce » signifiait nécessairement commerce de biens et n’englobait
s les services, une telle inclusion étant un phénomène très récent. Le
 caragua admet qu’en 1858 le transport de passagers sur le San Juan
 stait déjà, et qu’il s’agissait même d’une activité particulièrement lucra-
 e, mais ajoute que cette activité n’entrait pas dans le champ de ce que
 n appelait à l’époque le « commerce » dans l’usage courant. Quant au
 nsport de touristes, c’était une activité inconnue à l’époque dans la
gion considérée.

                                                                         31

 Or, selon le Nicaragua, il importe de donner aux mots employés dans
traité le sens qu’ils possédaient à l’époque de la conclusion de celui-ci et
 n leur sens actuel, qui peut en être plus ou moins éloigné, car c’est la
ule manière de rester fidèle à l’intention des auteurs du traité, dont la
cherche doit être le principal critère dans le travail d’interprétation.
 59. Pour le Costa Rica, au contraire, le « commerce » au sens du traité
 globe toute activité poursuivant des fins commerciales et inclut, entre
 tres, le transport de passagers, y compris de touristes, aussi bien que de
archandises. Le demandeur ajoute que le « commerce » est une notion
 ge qui s’étend même au-delà des activités poursuivant une finalité
crative : il se réfère à cet égard au Dictionnaire de l’Académie royale
pagnole, dans ses éditions du XIXe siècle, qui donne au mot « comer-
o » le second sens de « comunicación y trato de unas gentes ó pueblos
 n otros », soit la communication et les relations entre des personnes ou
 tre des peuples. Il en résulte, toujours selon le Costa Rica, que le « com-
erce » inclut notamment la circulation et les contacts entre habitants des
 lages situés sur la rive costa-ricienne du fleuve San Juan, ainsi que l’uti-
ation du fleuve à des fins de navigation par les agents publics costa-
 iens qui fournissent à la population locale des services essentiels, par
emple en matière de santé, d’éducation et de sécurité.
 60. La Cour ne peut souscrire ni à l’interprétation particulièrement
 ge proposée par le Costa Rica, ni à l’interprétation excessivement
 oite défendue par le Nicaragua.
 61. En ce qui concerne la première, la Cour observe que, si elle était
 enue, elle aboutirait à englober dans la « navigation aux fins du com-
erce » toute forme, ou presque, de navigation sur le fleuve. Si telle avait
   l’intention des parties au traité, on comprend mal qu’elles aient pris
  n de préciser que le droit de libre navigation était garanti « aux fins du
 mmerce », cette dernière mention étant alors pratiquement dépourvue
  portée. Il est vrai que le Costa Rica a soutenu lors des audiences que
  mots « aux fins du commerce », dans le contexte de l’article VI, n’ont
 s pour effet de restreindre la portée du « droit de libre navigation »
connu précédemment dans la même phrase, mais auraient plutôt pour
 jet d’étendre le droit en cause. Mais la Cour ne saurait souscrire à un
  point de vue : le fait d’indiquer expressément l’objet en vue duquel un
oit peut être exercé implique en principe l’exclusion de tous autres
 jets et, par suite, limite dans la mesure ainsi définie le domaine d’appli-
tion du droit en cause — sans préjudice de ce que le même droit puisse
 xercer hors de ce domaine sur des fondements juridiques distincts.
 Ainsi, la formule employée à l’article VI signifie que le droit de libre
 vigation reconnu au Costa Rica par cette disposition ne s’applique que
 ns le domaine de la navigation « aux fins du commerce » et cesse de
 ppliquer en dehors de ce domaine, dont il appartient maintenant à la
our de déterminer l’étendue. Cette détermination est sans préjudice de
xistence, le cas échéant, d’un droit de navigation qui serait conféré au
osta Rica par l’effet d’autres dispositions que l’article VI.
 62. En ce qui concerne l’interprétation étroite proposée par le Nicara-

                                                                          32

 a, la Cour observe qu’elle est principalement justifiée par deux argu-
ents : le premier est tiré de l’interprétation donnée par le défendeur des
ots « con objetos », qui vient d’être écartée ; le second est tiré de ce
 e le mot « commerce » devrait recevoir le sens étroit qu’il possédait à
poque de la conclusion du traité.
 63. La Cour ne souscrit pas à ce dernier argument.
 Il est vrai que les termes employés dans un traité doivent être inter-
étés sur la base d’une recherche de la commune intention des parties,
quelle est, par définition, contemporaine de la conclusion du traité.
 la peut conduire le juge, lorsqu’il est saisi d’un différend, ou les parties
es-mêmes, lorsqu’elles cherchent à comprendre le sens du traité en vue
  l’appliquer de bonne foi, à rechercher la signification qu’un terme pos-
dait au moment où le traité a été rédigé, une telle recherche étant sus-
ptible d’éclairer la commune intention des parties. C’est ainsi que la
our a procédé dans certaines affaires dans lesquelles il s’agissait d’inter-
éter un terme dont le sens avait évolué depuis la conclusion du traité en
use, et dans ces affaires la Cour s’en est tenue au sens originaire (voir
  ce sens, par exemple, l’arrêt du 27 août 1952 en l’affaire relative aux
 oits des ressortissants des Etats-Unis au Maroc (France c. Etats-Unis
Amérique) (C.I.J. Recueil 1952, p. 176), à propos du sens du terme
 ifférend » dans le contexte d’un traité conclu en 1836, la Cour ayant
cherché quel pouvait être le sens de ce terme au Maroc à l’époque de la
nclusion du traité ; l’arrêt du 13 décembre 1999 en l’affaire de l’Ile de
  sikili/Sedudu (Botswana/Namibie) (C.I.J. Recueil 1999 (II), p. 1062,
 r. 25) à propos du sens des termes « centre du chenal principal » et
halweg » à l’époque de la conclusion du traité anglo-allemand de 1890).
 64. Toutefois, cela ne signifie pas qu’il ne faille jamais tenir compte du
ns que possède un terme au moment où le traité doit être interprété en
 e d’être appliqué, lorsque ce sens n’est plus le même que celui qu’il pos-
dait à la date de la conclusion.
 D’une part, la prise en compte de la pratique ultérieure des parties, au
ns de l’article 31-3-b) de la convention de Vienne, peut conduire à
 carter de l’intention originaire sur la base d’un accord tacite entre les
 rties. D’autre part, il existe des cas où l’intention des parties au
oment même de la conclusion du traité a été, ou peut être présumée
 oir été, de conférer aux termes employés — ou à certains d’entre eux —
   sens ou un contenu évolutif et non pas intangible, pour tenir compte
 tamment de l’évolution du droit international. En pareil cas, c’est pré-
 ément pour se conformer à la commune intention des parties lors de la
nclusion du traité, et non pas pour s’en écarter, qu’il conviendra de
nir compte du sens que les termes en question ont pu acquérir à chacun
s moments où l’application du traité doit avoir lieu.
 65. Une bonne illustration du raisonnement qui précède est fournie
 r l’arrêt qu’a rendu la Cour le 18 décembre 1978 en l’affaire du
ateau continental de la mer Egée (Grèce c. Turquie) (C.I.J. Recueil
 78, p. 3).
 Appelée à interpréter une réserve faite par un Etat à un traité et

                                                                          33

 cluant de la compétence de la Cour les « différends ayant trait au statut
  ritorial » de cet Etat, le sens des mots « statut territorial » étant contro-
 rsé, la Cour s’est exprimée ainsi :
      « Une fois admis que l’expression « le statut territorial de la Grèce »
   a été employée dans l’instrument d’adhésion grec [à l’Acte général de
   1928] comme une formule générique englobant toutes les questions
   qui relèvent de la notion de statut territorial en droit international
   général, il faut nécessairement présumer que son sens était censé évo-
   luer avec le droit et revêtir à tout moment la signification que pour-
   raient lui donner les règles en vigueur. Selon la Cour, cette présomp-
   tion s’impose encore plus si l’on se rappelle que l’Acte de 1928 était
   une convention de règlement pacifique des différends conçue comme
   devant être de la portée la plus générale et sans limite de durée ; car
   il ne semble guère concevable que dans un instrument semblable on
   ait voulu donner à des expressions comme « compétence exclusive »
   et « statut territorial » un contenu invariable quelle que soit l’évolu-
   tion ultérieure du droit international. » (Plateau continental de la mer
   Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 32, par. 77.)
 66. Bien qu’adopté à propos de l’interprétation d’une réserve à un
  ité, le raisonnement suivi par la Cour dans cette affaire est parfaite-
ent transposable pour les besoins de l’interprétation des termes mêmes
un traité.
 Il repose sur l’idée que lorsque les parties ont employé dans un traité
 rtains termes de nature générique, dont elles ne pouvaient pas ignorer
  e le sens était susceptible d’évoluer avec le temps, et que le traité en
 use a été conclu pour une très longue période ou « sans limite de
  rée », les parties doivent être présumées, en règle générale, avoir eu
ntention de conférer aux termes en cause un sens évolutif.
 67. Tel est le cas, en l’espèce, en ce qui concerne le terme « comercio »
mployé à l’article VI du traité de 1858. D’une part, il s’agit d’un terme
 nérique, qui se réfère à une catégorie d’activités. D’autre part, le traité
   1858 a été conclu sans limite de durée ; il était destiné, dès l’origine, à
éer un régime juridique caractérisé par la pérennité.
 68. Ce dernier constat est renforcé par l’objet même du traité, qui était
   parvenir à un règlement définitif entre les parties de leurs différends
  ritoriaux. Les règles territoriales définies par un tel traité possèdent,
 r nature, un caractère de permanence particulièrement marqué, puis-
  e, comme la Cour l’a rappelé récemment :
     « [C]’est un principe de droit international qu’un régime territorial
   établi par traité « acquiert une permanence que le traité lui-même ne
   connaît pas nécessairement » et que la persistance de ce régime ne
   dépend pas de la durée du traité par lequel ledit régime a été
   convenu. » (Différend territorial et maritime (Nicaragua c. Colom-
   bie), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 861,
   par. 89.)

                                                                            34

 69. Cela vaut également pour le droit de libre navigation garanti au
osta Rica par l’article VI. Ce droit, d’ailleurs qualifié de « perpétuel »,
   si étroitement lié au règlement territorial défini par le traité — au
 int que l’on pourrait le considérer comme en faisant partie inté-
ante — qu’il possède le même caractère de permanence que le régime
  ritorial stricto sensu lui-même.
 70. La Cour déduit de ce qui précède que les termes par lesquels a été
 finie l’étendue du droit de libre navigation du Costa Rica, et notam-
ent le terme « comercio », doivent être compris dans le sens qui est le
ur à chaque moment où il est fait application du traité, et pas nécessai-
ment dans leur sens originaire.
 Dès lors, à supposer que la notion de « commerce » n’ait plus
 jourd’hui le même contenu qu’au milieu du XIXe siècle, c’est son sens
tuel qui doit être retenu aux fins de l’application du traité.

 71. En conséquence, la Cour estime que le droit de libre navigation en
 estion s’applique au transport de personnes aussi bien qu’au transport
   marchandises, le transport de personnes étant susceptible, à l’heure
tuelle, de revêtir la nature d’une activité commerciale. Tel est le cas si
  te activité est exercée, par le transporteur, à des fins lucratives. Une
 nsidération déterminante à cet égard est de savoir si un prix (autre que
 rement symbolique) est payé au transporteur — l’exploitant du
 teau — par les passagers ou en leur nom. Si la réponse à cette question
   affirmative, alors l’activité du transporteur revêt une nature commer-
  le, et la navigation en cause doit être regardée comme « aux fins du
 mmerce » au sens de l’article VI. La Cour n’aperçoit aucune raison
 nvaincante d’exclure de cette catégorie le transport de touristes, sous la
ême condition.
 En revanche, toute navigation qui n’est effectuée ni en vue du trans-
 rt de marchandises destinées à donner lieu à des actes de commerce, ni
  vue du transport de passagers moyennant un prix payé par eux ou en
ur nom, ne peut être regardée comme répondant à des « fins de com-
erce » au sens de l’article VI. Tel est le cas, notamment, de la navigation
 s bateaux utilisés à des fins d’activités de puissance publique ou de ser-
  e public dépourvu de nature commerciale.

 Les activités couvertes par le droit de libre navigation possédé par le
 Costa Rica
72. Sur la base des motifs qui précèdent, la Cour est à présent en
esure de déterminer de façon plus précise les types d’activités qui sont
uverts par le droit de libre navigation du Costa Rica, et ceux qui ne le
nt pas.
Par simple commodité, la Cour distinguera, dans le cadre de cet examen,
tre la navigation privée — c’est-à-dire celle de bateaux appartenant à des
opriétaires privés — et celle des « bateaux officiels » (ou « publics »)
 c’est-à-dire ceux qui sont la propriété de la République du Costa Rica,

                                                                        35

 ompris ses collectivités publiques —, bien que cette distinction, comme
 era expliqué plus loin, ne possède qu’une pertinence limitée.

 ) La navigation privée
73. Ainsi qu’il vient d’être dit, deux types de navigation privée sont
rtainement couverts par le droit de libre navigation au titre de l’ar-
le VI du traité de 1858 : la navigation des bateaux transportant des
archandises destinées à donner lieu à des actes de commerce ; et celle
s bateaux transportant des passagers qui acquittent un prix autre que
mbolique (ou pour le compte desquels est acquitté un tel prix) en
ntrepartie du service qui leur est ainsi fourni.
Dans la première hypothèse, l’activité commerciale est le fait des per-
nnes qui sont propriétaires des marchandises destinées à être vendues.
 s personnes peuvent être elles-mêmes transportées à bord ; elles peu-
nt aussi confier leurs marchandises à l’exploitant du bateau, moyen-
 nt un prix convenu ou à titre gratuit. Ce dernier élément est sans
rtinence : dans tous les cas, une navigation qui est effectuée en vue du
 nsport de marchandises destinées à la vente, ou de marchandises qui
 nnent d’être acquises dans le cadre d’un échange commercial, doit être
nsidérée comme ayant lieu « aux fins du commerce », que le propriétaire
s marchandises se trouve ou non à bord, et que l’exploitant du bateau
 t ou non payé pour effectuer ce transport. Il est entendu que la navi-
tion « aux fins du commerce » comprend également le retour des
rsonnes ayant transporté des marchandises destinées à la vente.
Dans la seconde hypothèse, en revanche, il est décisif que l’exploitant
  bateau perçoive un prix en contrepartie de son activité. En effet, si
 n considère le transport de passagers, ce ne sont pas les passagers eux-
êmes qui exercent une activité commerciale (sauf s’ils voyagent en vue
  transporter des marchandises ; on est alors dans l’hypothèse précé-
nte), c’est le transporteur, à condition qu’il exerce son activité à des fins
cratives.
74. On s’est demandé si la navigation des bateaux appartenant aux
 bitants des villages de la rive costa-ricienne du fleuve, et destinée à sub-
nir aux nécessités de la vie courante — par exemple pour transporter
s enfants se rendant à l’école, ou pour prodiguer ou recevoir des soins
édicaux —, était protégée par le droit de libre navigation lorsqu’elle
 ieu à titre gratuit. Les Parties en ont débattu : selon le Nicaragua,
 réponse est négative, puisque le défendeur considère que seul le trans-
 rt de marchandises bénéficie de la garantie conférée par l’article VI
  traité ; selon le Costa Rica, la réponse est affirmative, sur la base
  la définition particulièrement large du « commerce » que retient le
mandeur.
75. La Cour a déjà indiqué qu’elle ne pouvait souscrire à une défini-
 n du mot « commerce » aussi large que celle qu’a proposée le Costa Rica.
 e a aussi indiqué (au paragraphe 71 ci-dessus) qu’un transport de pas-
gers effectué à titre gratuit, ou le déplacement de personnes sur leurs

                                                                          36

opres embarcations pour un autre objet que d’effectuer des actes de
mmerce, ne pouvaient entrer dans le champ de la « navigation à des fins
  commerce » au sens de l’article VI du traité de 1858.
 76. Il n’en résulte pas nécessairement, pour autant, que de telles acti-
 és ne sont aucunement couvertes par la liberté de navigation : d’autres
 positions du traité de 1858 peuvent avoir pour effet de garantir le droit
s habitants de la rive costa-ricienne de naviguer dans certaines limites
r le fleuve, même lorsqu’ils ne naviguent pas dans le cadre d’activités
mmerciales.
 77. A cet égard, la Cour considère qu’il y a lieu de prendre en compte
nsemble des dispositions du traité, et spécialement celles qui fixent la
ontière entre les deux Etats, afin d’en déduire, le cas échéant, certaines
 plications nécessaires. En d’autres termes, même si l’on ne trouve dans
 traité aucune disposition expresse garantissant en faveur des riverains
sta-riciens un droit à la navigation non commerciale, il faut se deman-
r si un tel droit ne peut pas découler de dispositions ayant un objet
 férent mais dont il serait, dans une certaine mesure, la conséquence
cessaire.
 78. Ainsi qu’il a été dit, les deux Etats ont décidé, par le traité de li-
 tes, de fixer leur frontière commune à la rive droite du fleuve San Juan
r toute la portion du fleuve allant de l’embouchure à un point situé à
milles anglais en aval de Castillo Viejo. Ainsi en décide l’article II du
  ité de 1858. A l’époque, il existait déjà une population riveraine du
té costa-ricien de la frontière ainsi définie, c’est-à-dire habitant au bord
   fleuve ou non loin de la rive. Compte tenu du caractère très difficile
s déplacements à l’intérieur des terres, en raison de la faiblesse du
 eau de communication intérieur, cette population empruntait ordinai-
ment, et emprunte toujours, la voie fluviale pour ses déplacements des-
 és à subvenir aux besoins essentiels de la vie ordinaire qui nécessitent
s déplacements dans de brefs délais, tels que le transport scolaire ou les
 ns médicaux.
 79. La Cour estime qu’il n’a pas pu être dans l’intention des auteurs du
  ité de 1858 de dénier aux habitants de la rive costa-ricienne du fleuve,
  où cette rive constitue la frontière entre les deux Etats, le droit
emprunter le fleuve dans la mesure nécessaire à la satisfaction de leurs
soins essentiels, compte tenu de la configuration des lieux, et en dehors
ême de toute activité de nature commerciale. Tout en choisissant, en
rtu de l’article II du traité, de fixer la frontière à la rive, les parties
 ivent être présumées, eu égard au contexte historique de la conclu-
 n de ce traité, ainsi qu’à son objet et à son but tels que définis par le
éambule et l’article premier, avoir entendu maintenir au profit des
 erains costa-riciens un droit minimal de navigation afin qu’ils
 issent continuer à mener une vie normale dans les villages qui
ngent le fleuve. La Cour considère qu’un tel droit, s’il ne peut découler
s termes exprès de l’article VI, peut en revanche être déduit des
 positions du traité dans son ensemble et notamment de la manière
 nt celui-ci définit la frontière.

                                                                         37

ii) Les « bateaux officiels »

 80. Il est clair que le traité de 1858 n’institue, dans son article VI,
 cun régime particulier pour les bateaux « officiels » (ou « publics »).
 Le seul critère que prévoit l’article VI repose non pas sur la qualité
 blique ou privée du propriétaire du bateau, mais sur la finalité de la
 vigation : ou bien elle est effectuée à des « fins de commerce » et elle
néficie de la liberté ; ou bien elle est effectuée à des fins étrangères au
 ommerce » et elle n’en bénéficie pas. De ce point de vue, la distinction
tre bateaux publics et bateaux privés est dépourvue de pertinence juri-
que. De même qu’une partie de la navigation privée n’est pas couverte
 r le « droit perpétuel de libre navigation » (la navigation de plaisance,
 r exemple), de même, mais en sens inverse, il ne serait pas inconcevable
 e des bateaux publics naviguent à des « fins de commerce » s’ils répon-
nt aux conditions auxquelles est subordonnée une telle qualification.
 81. En réalité, en débattant de la question des « bateaux officiels », les
 rties ont surtout eu en vue ceux qui sont utilisés par les autorités du
osta Rica pour des activités de puissance publique — telles que la police
 la douane — ou de service public lorsque celui-ci est dépourvu de toute
 alité lucrative et, par suite, de toute nature commerciale.
 82. Comme cela a déjà été relevé (voir paragraphe 49 ci-dessus), la sen-
nce Cleveland ne s’est prononcée que sur le cas des navires de guerre
sta-riciens et sur celui des bateaux du service des douanes, en déniant
 x premiers le droit de naviguer sur le San Juan et en permettant la
 vigation des seconds « dans l’exercice du droit d’usage de ce fleuve
 ux fins du commerce » que lui reconnaît [l’article VI], ou dans les cas
cessaires à la protection de ce droit d’usage ». On ne peut rien en
duire quant à la navigation des autres bateaux officiels du Costa Rica.
 83. A la lumière des motifs qui sont énoncés plus haut, la Cour estime
 ’en règle générale la navigation des bateaux du Costa Rica affectés à
s activités de puissance publique ou de service public dépourvu de fina-
é lucrative, notamment ceux des services de police, se situe hors du
amp de l’article VI du traité de 1858, réserve faite des embarcations du
  vice des douanes dont le cas a été réglé par l’arbitrage de 1888. Elle
est pas convaincue, par ailleurs, qu’un droit pour le Costa Rica de faire
 viguer de tels bateaux pourrait se déduire de l’article IV du traité, aux
 mes duquel, « pour la partie qui lui revient des rives du fleuve San Juan,
 Costa Rica sera tenu de concourir à la garde de celui-ci, ... de même
 e les deux républiques concourront à sa défense en cas d’agression
térieure ». Cette disposition, contrairement à ce que soutient le
osta Rica, ne lui confère aucun droit de navigation en temps ordinaire.
  e lui impose une obligation de « garde » du fleuve à partir de son
opre territoire.
 En outre, la Cour estime que le Costa Rica n’a pas établi, en tout état
  cause, le bien-fondé de son affirmation selon laquelle le transport flu-
al constituait la seule manière d’approvisionner ses postes de police se
ouvant le long de la rive, ou d’assurer la relève des fonctionnaires qui y

                                                                        38

 nt affectés. Il ressort en effet des éléments du dossier que les postes en
  estion sont notamment accessibles en empruntant les rivières costa-
  iennes communiquant avec le San Juan, à proximité desquelles ils se
ouvent.
 Enfin, pour les raisons déjà exposées (voir paragraphe 40 ci-dessus),
  Costa Rica ne saurait se prévaloir du communiqué conjoint Cuadra-
 zano du 30 juillet 1998 pour revendiquer un droit à faire naviguer
 s bateaux officiels armés ou transportant des armes.
 84. Toutefois, la Cour estime que les motifs énoncés plus haut (aux
  ragraphes 78 et 79) à propos des bateaux privés dont la circulation sur
  fleuve vise à satisfaire les besoins essentiels de la population riveraine,
   sque la rapidité du déplacement est une condition de la satisfaction
 sdits besoins, valent aussi pour les bateaux publics costa-riciens lors-
  e, dans des cas particuliers, certains d’entre eux sont exclusivement
mployés en vue de fournir à cette population ce dont elle a besoin pour
  re face aux nécessités de la vie courante, telles que définies au para-
 aphe 78 ci-dessus.
 En conséquence, cet aspect particulier de la navigation par des « bateaux
 ficiels » est couvert par le droit de navigation défini au paragraphe 79
  dessus : ce droit n’est pas garanti par l’article VI du traité, mais il se
 duit de l’ensemble des dispositions de celui-ci et en particulier de la
  ation de la frontière à la rive.


   III. LE POUVOIR DU NICARAGUA DE RÉGLEMENTER LA NAVIGATION

 85. Dans cette partie de l’arrêt, la Cour examinera le pouvoir du Nica-
gua de réglementer la navigation dans la portion du San Juan où le
osta Rica jouit, ainsi que cela a été établi dans la partie II de l’arrêt,
un droit de navigation. En ce qui concerne les questions n’entrant pas
 ns le champ du droit de libre navigation du Costa Rica, et à l’égard des
 tres portions du fleuve, qui ne sont pas soumises au régime du traité de
 58, le Nicaragua jouit en tant que souverain d’un pouvoir entier de
glementation.

                        1. Observations générales
 86. Dans leurs écritures, les Parties ont exposé des vues divergentes
 ant à l’étendue, voire à l’existence même du pouvoir du Nicaragua de
glementer l’utilisation du fleuve lorsque cela a une incidence sur le
osta Rica. A l’audience, cette divergence de vues s’est, dans une large
esure, dissipée. Les Parties demeurent toutefois en désaccord sur l’éten-
 e du pouvoir de réglementation du Nicaragua et sur certaines mesures
 e celui-ci a prises et continue d’appliquer.
 Lors du premier tour de plaidoiries, le Nicaragua a indiqué que, quel-
  que soient la nature et l’étendue précises des droits que le Costa Rica
 nt des dispositions du traité de limites et de la sentence Cleveland, il

                                                                          39

  « d[evait] avoir la compétence exclusive pour exercer les pouvoirs de
  réglementation suivants : a) la protection et la garantie du droit de
  navigation, à savoir le pouvoir de maintenir l’ordre public et d’assu-
  rer le respect des normes de sécurité en matière de navigation ; b) la
  protection de la frontière, y compris la mise en œuvre de moyens de
  contrôle des ressortissants étrangers qui empruntent les eaux territo-
  riales du Nicaragua ; c) l’exercice des pouvoirs de police générale ;
  d) la protection de l’environnement et des ressources naturelles ; et
  e) la garantie de l’application des dispositions du traité énonçant les
  conditions de navigation ».
Le Costa Rica, tout en reconnaissant que le Nicaragua a effectivement
  pouvoir de réglementation, affirme que la souveraineté de ce dernier
r le San Juan doit être considérée comme une partie — une partie
portante — du régime fluvial établi en 1858 et que les mesures prises
r le Nicaragua ne doivent pas porter atteinte à son droit perpétuel de
re navigation. Il soutient que les mesures de réglementation doivent
 e licites, publiques, raisonnables, non arbitraires et non discrimina-
 res et qu’elles doivent viser un objectif public légitime. Le Nicaragua
uscrit à cette position de principe.
Les Parties sont en désaccord quant à la question de savoir si le Nica-
gua est tenu de notifier au Costa Rica les mesures de réglementation
’il a prises ou de le consulter au sujet de mesures qu’il entend prendre.
  Cour se prononcera sur ces points dans la présente partie de l’arrêt.

 Caractéristiques

87. C’est essentiellement pour les raisons exposées par les Parties que
Cour conclut que le Nicaragua a le pouvoir de réglementer l’exercice
r le Costa Rica du droit de libre navigation qu’il tient du traité de 1858.
 pouvoir n’est pas illimité, puisqu’il est subordonné aux droits et obli-
tions des Parties. Dans la présente affaire, une mesure de réglementa-
n doit présenter les caractéristiques suivantes :
 elle doit seulement assujettir l’activité en cause à certaines règles, sans
 rendre impossible ni entraver de façon substantielle l’exercice du droit
 de libre navigation ;
 elle doit être compatible avec les termes du traité, par exemple avec
 l’interdiction d’instituer unilatéralement certaines taxes contenues
 dans l’article VI ;
 elle doit poursuivre un but légitime, tel que la sécurité de la naviga-
 tion, la prévention de la criminalité, la sécurité publique et le contrôle
 des frontières ;
 elle ne doit pas être discriminatoire et, sur des questions telles que les
 horaires de navigation, doit s’appliquer aux bateaux du Nicaragua au
 même titre qu’à ceux du Costa Rica ;
 elle ne doit pas être déraisonnable, ce qui signifie que son incidence
 négative sur l’exercice du droit en question ne doit pas être mani-

                                                                         40

  festement excessive par rapport au bénéfice qu’elle présente pour
  atteindre le but recherché.
88. Le Costa Rica a contesté que la protection de l’environnement
 isse justifier les mesures de réglementation nicaraguayennes, affirmant
 ’il s’agissait d’un prétexte pour imposer d’autres obligations. A
udience, il a cependant lui-même insisté sur les questions environne-
entales. Pour sa part, le Nicaragua appelle l’attention sur les éléments
  preuve qu’il a présentés et qui attestent que le San Juan et la rive nica-
guayenne de ce fleuve sont des réserves naturelles extrêmement impor-
ntes et gravement menacées. Il fait également référence aux obligations
 ernationales découlant de la convention de Ramsar de 1971 sur les
nes humides, de la convention de 1973 sur le commerce international
s espèces de faune et de flore sauvages menacées d’extinction et de la
nvention de 1992 pour la conservation de la diversité biologique et la
otection des régions fauniques prioritaires d’Amérique centrale.
89. La Cour estime que, au cours des cent cinquante ans qui se sont
oulés depuis la conclusion du traité de 1858, les intérêts devant être
otégés au moyen d’une réglementation prise dans l’intérêt public peu-
nt tout à fait avoir évolué d’une manière qui, à l’époque, ne pouvait
 e prévue par les Parties ; la protection de l’environnement en est un
cellent exemple. Ainsi que cela ressortira des conclusions formulées
us loin dans le présent arrêt (voir paragraphes 104, 109, 118, 127 et
1), la Cour considère que, en adoptant certaines mesures contestées, le
 caragua poursuit l’objectif légitime que constitue la protection de
nvironnement.
90. Les Parties ont mentionné deux autres points concernant le pou-
 ir de réglementation du Nicaragua. Le Costa Rica a avancé que
doption par le Nicaragua des mesures et réglementations contestées
était pas conforme au droit nicaraguayen. Il n’a cependant pas indiqué
 a Cour quelles étaient les dispositions nicaraguayennes, constitution-
lles ou autres, pertinentes à cet égard et n’a pas formulé le moindre
gument démontrant en quoi cette inobservation du droit nicaraguayen,
  ant est qu’elle ait eu lieu, pourrait avoir des conséquences au regard du
oit international.
Le Nicaragua a soutenu qu’il pouvait exercer son pouvoir de réglemen-
 ion aux fins « d’assurer la bonne application des dispositions du traité ».
 n’a cependant pas précisé en quoi cela lui permettrait d’étendre ses
 uvoirs de réglementation dans le présent contexte.
Les Parties n’ayant pas développé ces deux arguments, la Cour ne les
aminera pas plus avant.

 Notification
91. La Cour en vient maintenant à la question de savoir si le Nicaragua
 juridiquement tenu de notifier au Costa Rica les mesures qu’il prend
x fins de réglementer la navigation sur le fleuve, ou de le prévenir et de le
nsulter avant l’adoption de telles mesures. Dans sa réponse à une ques-

                                                                          41

 n posée par l’un des membres de la Cour, le Nicaragua a indiqué que, en
nt que détenteur exclusif de l’autorité souveraine et du titre sur le fleuve,
n’était pas tenu — que ce soit en vertu du traité ou de toute autre règle —
  consulter le Costa Rica ou de l’informer avant de prendre des mesures
  réglementation. Le Nicaragua précise qu’il a néanmoins, dans l’intérêt
s relations de bon voisinage et pour des raisons de courtoisie, régulière-
  nt consulté le Costa Rica, l’a informé et a engagé avec lui un dialogue
r les mesures de réglementation. Il a par ailleurs produit des éléments
  blissant qu’il avait ainsi procédé en ce qui concerne les différentes me-
res en litige. Dans sa réponse à cette même question, le Costa Rica passe
  revue les mesures prises par le Nicaragua et affirme qu’il n’en a pas reçu
 tification. Le Costa Rica, se référant à ce qu’il dit être les termes mêmes
  l’article VI du traité, conteste, dans ses observations sur la réponse du
 caragua, la thèse de celui-ci selon laquelle aucune obligation juridique ne
  incombait de procéder à des consultations.
 92. Cependant, la partie de l’article VI sur laquelle se fonde le
osta Rica porte uniquement sur l’imposition de certains droits. Cette
  position ne s’appliquant pas à l’ensemble des mesures prises pour
glementer la navigation sur le fleuve, elle ne saurait être interprétée
mme imposant une obligation générale de notification et de consulta-
 n, et la Cour n’a pas à examiner cet argument plus avant. Le reste des
 servations du Costa Rica ainsi que l’intégralité de celles du Nicaragua
 rtent sur les contacts qu’ont eus les Parties au sujet des différentes
esures.
 93. Le traité n’impose expressément aux Parties aucune obligation
nérale de notification des mesures prises relativement à la navigation
r le fleuve. Il contient seulement l’exigence d’un accord en son ar-
 le VI et une obligation de consultation en son article VIII, qui impli-
 ent des contacts préalables entre les Parties. En vertu de l’article VI, les
ux Parties sont tenues de se mettre d’accord si elles souhaitent instituer
 e taxe dans la situation visée par cette disposition. En vertu de l’ar-
 le VIII, si le Gouvernement du Nicaragua envisage de conclure des
cords de canalisation ou de passage sur le San Juan, il doit préalable-
ent consulter le Gouvernement du Costa Rica à propos des inconvé-
ents que pourrait avoir le projet pour les deux Parties.
 94. Nonobstant l’absence, dans le traité, de toute disposition expresse
ncernant la notification, la Cour estime que trois éléments imposent
njointement, en la présente espèce, une obligation de notification des
esures de réglementation. Le premier découle de l’accord de 1956, en
rtu duquel les Parties sont convenues de ce qui suit :

      « Les deux parties, fidèles à l’esprit qui doit animer les membres
   de la famille des nations centraméricaines, collaboreront dans toute
   la mesure du possible pour mener à bien les entreprises et réalisa-
   tions exigeant un commun effort des deux Etats et avantageuses
   pour tous deux, notamment pour faciliter et accélérer la circulation
   sur la route interaméricaine ainsi que sur le fleuve San Juan, confor-

                                                                          42

   mément aux dispositions du traité du 15 avril 1858 et de son inter-
   prétation par voie d’arbitrage du 22 mars 1888, et pour faciliter
   également le fonctionnement des services de transport effectués sur
   le territoire de l’une des parties par des entreprises ayant la natio-
   nalité de l’autre. »
 Il est difficile de voir comment pourrait être respectée l’obligation,
oncée dans l’accord de 1956, de collaborer pour faciliter la circulation
r le San Juan et le fonctionnement des services de transport effectués
r le territoire de l’une des Parties par des entreprises ayant la nationa-
é de l’autre si le Nicaragua ne notifie pas au Costa Rica les mesures
 ’il adopte.
 95. Le deuxième élément au soutien de l’obligation pour le Nicaragua
  notifier l’adoption des mesures de réglementation réside dans l’objet
ême de celles-ci, à savoir la navigation sur un cours d’eau sur lequel
ux Etats détiennent des droits, l’un ayant la souveraineté, l’autre un
oit de libre navigation. Cette obligation découle des nécessités prati-
 es de la navigation sur un tel cours d’eau. Si l’on veut que les différents
 jectifs de la navigation soient réalisés, celle-ci doit être soumise à une
rtaine discipline, et il faut pour cela que les mesures pertinentes soient
 ment notifiées.
 96. Le troisième élément réside dans la nature même de la réglementa-
 n. Si celle-ci a pour objet d’assujettir l’activité visée à certaines règles,
  personnes se livrant à cette activité doivent en être informées. La noti-
ation permettra une meilleure application de la réglementation et une
alisation plus efficace de ses objectifs. Elle permettra également aux
rsonnes visées de porter à l’attention de l’autorité compétente les élé-
ents de fait dont elles ont connaissance, ainsi que de suggérer d’autres
oyens de poursuivre et de réaliser le but pertinent.
 97. La Cour conclut que le Nicaragua a l’obligation de notifier au
osta Rica les mesures de réglementation qu’il prend relativement à la
 vigation sur le San Juan. Le Nicaragua n’a cependant pas l’obliga-
 n d’informer ou de consulter le Costa Rica avant d’adopter de telles
esures.

 Le contexte factuel
98. La Cour juge nécessaire de replacer dans leur contexte les diffé-
ntes mesures et actions du Nicaragua contestées par le Costa Rica. A
  effet, la Cour rappellera les éléments d’information qui lui ont été
ésentés au sujet de la population de la rive costa-ricienne du San Juan,
s touristes qui empruntent le fleuve et de l’accès du Costa Rica à la
ne considérée. Selon ce dernier, environ 450 personnes — dont à
u près la moitié sont nicaraguayennes — vivent sur les quelque
0 kilomètres de la rive costa-ricienne. Le Nicaragua ne conteste pas
s chiffres.
99. Le Nicaragua expose que, à l’exception de l’année 1982, au cours
 laquelle des mesures d’urgence de temps de guerre ont été appliquées,

                                                                           43

 navigation des touristes costa-riciens n’a jamais été entravée. Les chif-
 s qu’il a présentés montrent que le nombre de touristes est passé de 711
  1998 à 2590 en 2004. Le Costa Rica ne conteste pas ces chiffres ni, plus
 rticulièrement, leur augmentation. Il s’est d’ailleurs lui-même appuyé
r une des sources nicaraguayennes pour illustrer cette augmentation.
   réalité, sa thèse relative à l’entrave au tourisme est d’ordre général, et
e repose en grande partie sur les conséquences défavorables qui, selon
 , découleraient des mesures nicaraguayennes consistant à exiger des
 teaux qu’ils fassent halte et se soumettent à une inspection, et à impo-
   l’enregistrement des passagers, l’obtention de visas et de cartes de tou-
te ainsi que le paiement de certaines sommes. Il ressort des éléments de
euve qui ont été présentés à la Cour que la plupart des bateaux de tou-
me commencent ou achèvent leur trajet au Costa Rica, sur le Sarapiquí
  sur le Colorado, et n’empruntent le San Juan que sur les quelque
   kilomètres qui séparent les points de jonction avec ces deux cours
eau. Au vu des éléments d’information limités dont dispose la Cour, les
 teaux de tourisme peuvent accueillir une dizaine de passagers.
100. Les Parties ont communiqué à la Cour des éléments d’infor-
ation relatifs à des mesures que le Nicaragua a prises et continue de
endre pour réglementer l’utilisation du fleuve. Le Costa Rica affirme
 ’il ressort de ces éléments que le Nicaragua agit non de manière licite
 en poursuivant des objectifs légitimes, mais à des fins de harcèlement,
une manière déraisonnable et discriminatoire. Le Nicaragua soutient
contraire.
101. La Cour note que le Costa Rica, à l’appui de sa thèse selon
quelle l’action du Nicaragua est illicite, avance des éléments de fait
 ant à en démontrer le caractère déraisonnable en invoquant l’incidence
étendument disproportionnée des mesures en question. La Cour rap-
lle que, selon un principe général bien établi, c’est au Costa Rica qu’il
combe d’établir ces éléments (cf. Délimitation maritime en mer Noire
  oumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 86, par. 68 et affai-
   qui y sont citées). En outre, une juridiction qui examine le caractère
 sonnable d’une réglementation doit reconnaître que c’est à l’autorité
  réglementation, en l’occurrence à l’Etat qui jouit de la souveraineté sur
 fleuve, que revient la responsabilité principale d’apprécier la nécessité
  réglementer et, en se fondant sur sa connaissance de la situation, de
 enir à cette fin la mesure qu’il estime la plus appropriée. Il ne suffit pas,
 ur contester une réglementation, d’affirmer en termes généraux qu’elle
  déraisonnable ; pour qu’une juridiction fasse droit à une telle contesta-
 n, des faits concrets et spécifiques doivent lui être présentés.

              2. La licéité des mesures nicaraguayennes
                 spécifiques contestées par le Costa Rica

102. La Cour examinera maintenant les mesures adoptées par le Nica-
gua que le Costa Rica conteste.

                                                                           44

 Obligation de faire halte et identification

 103. Dans ses conclusions finales, le Costa Rica prie la Cour de dire
 e le Nicaragua a l’obligation de ne pas exiger des bateaux costa-riciens
 ’ils fassent halte à un quelconque poste nicaraguayen situé le long
    fleuve et de leurs passagers qu’ils soient munis de passeports. Le
osta Rica soutient que les obligations de faire halte et de s’enregistrer
 t, en pratique, pour effet de rendre presque impossible l’exercice de ses
oits conventionnels de libre navigation et qu’elles n’ont qu’un effet pré-
ntif fort limité. Selon lui, elles ne sauraient être considérées comme rai-
nnables ou licites. Le Nicaragua indique que, dès avant les années 1960,
a commencé à exiger des exploitants de bateaux — y compris nicara-
 ayens — empruntant le fleuve qu’ils fassent halte, fassent connaître
ur identité et celle de leurs passagers et déclarent leurs marchandises.
 lon lui, cette obligation est un aspect fondamental de son action en
atière de répression des infractions dans la zone considérée. Il considère
 ’il est fort révélateur que le Costa Rica ait, depuis les années 1960 au
oins, jugé nécessaire d’instaurer cette même obligation sur ses propres
 urs d’eau. Le Nicaragua précise que ses postes militaires sont très éloi-
 és les uns des autres, de vastes secteurs du fleuve échappant à toute
ésence des agents de la force publique, et que ce n’est qu’en contrôlant
   bateaux entrant sur le fleuve et en sortant qu’il peut les surveiller effi-
cement pour s’assurer qu’ils ne se livrent pas à des activités illicites.
  ur justifier les mesures qu’il a prises, le Nicaragua invoque également
 protection de l’environnement et la sécurité de la navigation.
 104. S’agissant de la licéité des obligations en question, la Cour est
avis que le Nicaragua, en tant que souverain, a le droit de connaître
dentité des personnes entrant sur son territoire et de savoir si elles en
nt sorties. Le pouvoir d’exiger la présentation d’un passeport ou d’une
èce d’identité fait légitimement partie de l’exercice de ce droit. Le Nica-
gua a également des responsabilités connexes en matière de maintien de
 rdre et de protection de l’environnement. Dès lors, l’obligation qu’il
 pose aux bateaux de faire halte lorsqu’ils entrent sur le fleuve et le quit-
nt et de se soumettre à des inspections est licite. En revanche, la Cour
   voit aucune justification juridique à l’obligation générale qui est faite
 x bateaux empruntant le San Juan pour se rendre, par exemple, de la
  ière San Carlos au Colorado, de faire halte en un quelconque point
  ermédiaire, en l’occurrence à Sarapiquí.
 105. Dans son mémoire, le Costa Rica a également appelé l’attention
r le droit d’accoster indistinctement sur l’une ou l’autre rive du fleuve
 e les deux Parties tiennent de l’article VI, droit qu’il invoque à l’appui
   l’argument selon lequel « [i]l n’est nulle part stipulé que les navires
sta-riciens ont l’obligation d’accoster sur la rive nicaraguayenne et de se
 re connaître aux autorités nicaraguayennes ». Le Costa Rica ne déve-
ppe toutefois pas cet argument. Cela n’est guère surprenant. Le droit
 ’ont certains bateliers d’accoster sur la rive opposée pour des raisons
 i leur sont propres, et le pouvoir et la responsabilité de l’Etat qui

                                                                           45

tient la souveraineté sur le fleuve de réglementer ce droit dans l’intérêt
 blic, sont deux questions distinctes. Ils peuvent être exercés de manière
ut à fait harmonieuse.
106. Le Costa Rica soutient qu’il serait raisonnable, licite et suffisam-
ent efficace que le Nicaragua effectue des patrouilles plus fréquentes sur
 fleuve. Il ne présente cependant aucun élément de preuve de nature à
ablir que de telles patrouilles permettraient de réaliser l’objectif en vue
 quel ont été instituées les obligations en cause, ni aucun élément précis
  nature à démontrer que lesdites obligations constituent effectivement
 e entrave à la circulation des touristes, notamment du fait des retards
 i résulteraient de leur application. La Cour rappelle qu’il est établi que
 nombre de touristes empruntant le fleuve a augmenté dans les années
 rant lesquelles l’obligation a été en vigueur. Selon elle, le Costa Rica
est donc pas parvenu à démontrer que la réglementation en question
ait déraisonnable.
107. En conséquence, la Cour conclut qu’elle ne saurait faire droit à la
ntestation par le Costa Rica de l’obligation imposée aux bateaux de
 re halte et de celle, imposée à leurs membres d’équipage et passagers,
  s’enregistrer et d’être munis de pièces d’identité.

 Certificats d’appareillage
 108. Le Costa Rica conteste l’obligation d’obtenir un certificat d’appa-
 llage que le Nicaragua impose aux bateaux empruntant le fleuve.
omme on le verra, il conteste également le paiement de la redevance ou
   droit y afférent. Selon lui, avant 1979, les exploitants de bateaux
sta-riciens se voyaient délivrer un certificat d’appareillage par les autori-
  costa-riciennes (à Barra del Colorado ou à Puerto Viejo de Sarapiquí)
 le présentaient, à la demande des autorités nicaraguayennes, en entrant
r le San Juan. Au début des années 1980, les autorités nicaraguayennes
 t instauré leurs propres certificats et le paiement d’une somme à ce
re. Cette question est désormais régie par le plan d’action relatif à la
livrance de certificats d’appareillage sur le fleuve San Juan établi par
 rmée nicaraguayenne en 2001, lequel dispose ce qui suit :
      « 1. Les bateaux qui naviguent entre les postes de contrôle mili-
   taires sur le fleuve San Juan se verront délivrer un certificat d’appa-
   reillage de courtoisie.
      2. Les bateaux et les Nicaraguayens dont le point d’attache/domi-
   cile est proche de la rive du fleuve San Juan ainsi que les Costa-
   Riciens dont le domicile est situé dans les zones adjacentes se
   verront délivrer un certificat d’appareillage de courtoisie qui sera
   valable un mois et devra être renouvelé un jour avant la date
   d’expiration. Ces bateaux et personnes se présenteront aux postes de
   contrôle militaires situés le long du fleuve San Juan.
      3. La capitainerie du port de San Juan del Norte est autorisée par
   le présent plan d’action à délivrer des certificats d’appareillage inter-
   nationaux aux bateaux de tourisme, au prix de $10 (dix dollars des

                                                                          46

   Etats-Unis). Ces certificats peuvent être délivrés par les postes mili-
   taires de Boca de Sarapiquí et d’El Delta uniquement lorsque les
   navires tentent de contourner la capitainerie du port.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      5. Les bateaux costa-riciens dont le point d’attache est situé sur le
   territoire costa-ricien et qui empruntent le fleuve San Juan comme
   voie de transit se verront délivrer un certificat d’appareillage inter-
   national à San Juan del Norte, moyennant paiement d’un droit sym-
   bolique de $5 (cinq dollars des Etats-Unis). »
Le Nicaragua indique que, lorsqu’ils entrent sur le fleuve, les bateaux
nt soumis à une inspection visant à s’assurer qu’ils sont en état de navi-
er, ne présentent pas de fuites de carburant susceptibles de polluer les
ux et ne transportent pas de marchandises illégales. Pour justifier cette
glementation, le Nicaragua cite également le compte rendu d’une réu-
on tenue en 1997 par la commission binationale Nicaragua-Costa Rica :
     « En ce qui concerne les mouvements de bateaux, il a été jugé
   nécessaire que ceux-ci naviguent uniquement s’ils ont été dûment
   enregistrés par les postes qui délivrent les certificats de navigation
   correspondants, en l’espèce les postes de San Juan del Norte, de San
   Carlos et de Sarapiquí. »
 Selon le Nicaragua, le Costa Rica a, dans ce compte rendu, reconnu
  e les mesures que le Nicaragua avait imposées en matière d’enregistre-
ent et d’appareillage étaient justifiées. Le Costa Rica, quant à lui, consi-
 re que ce compte rendu portait sur le trafic de stupéfiants et que le
 ssage précité signifiait uniquement que les bateaux devaient obtenir les
 rtificats en question auprès de leurs pays respectifs.
 109. La Cour considère que les objectifs invoqués par le Nicaragua, à
 voir la sécurité de la navigation, la protection de l’environnement et la
pression des infractions pénales, sont légitimes. Par ailleurs, l’obliga-
  n qui est faite d’obtenir un certificat d’appareillage ne semble pas avoir
 nstitué une entrave substantielle à l’exercice par le Costa Rica de sa
  erté de navigation.
 La question se pose aussi de savoir si, conformément à la pratique
 térieure, l’inspection et la délivrance d’un certificat doivent, comme
  st le cas en matière de navigation maritime, être effectuées par l’Etat de
 tionalité des exploitants des bateaux. Le Costa Rica n’a cependant pas
 ssé entendre qu’il était en mesure d’assumer cette responsabilité. Il ne
entionne pas non plus le moindre cas où l’un de ses bateaux aurait été
mpêché de naviguer pour s’être vu refuser arbitrairement un certificat.
 110. En conséquence, la demande du Costa Rica tendant à ce que ses
 teaux ne soient pas tenus de se procurer des certificats d’appareillage
   saurait être accueillie. La Cour examinera plus loin la demande rela-
  e aux droits devant être acquittés (voir paragraphes 120 à 124 ci-
 rès).

                                                                         47

 Visas et cartes de touriste

 111. Dans ses conclusions finales, le Costa Rica prie la Cour de dire
 e le Nicaragua a l’obligation de ne pas exiger des personnes exerçant le
oit de libre navigation qu’elles obtiennent un visa du Nicaragua. Sa
mande porte également sur les cartes de touriste. Le Nicaragua indique
 e, depuis 1979 au moins, tout non-national est tenu d’obtenir une carte
  touriste lorsqu’il entre au Nicaragua, y compris par le San Juan. Il
oute qu’une dérogation est accordée aux membres des communautés
sta-riciennes riveraines et aux commerçants costa-riciens qui utilisent
gulièrement le fleuve pour transporter des marchandises d’une commu-
 uté à une autre. Il précise que ces dérogations valent également en
atière de visas. De plus, de nombreux touristes bénéficient d’une dis-
nse de visa accordée par le Nicaragua. Le Costa Rica présente certains
 ments de preuve qui mettent en doute l’application des dérogations
 x riverains.
 112. Le Costa Rica soutient que les obligations imposées en matière de
 as et de cartes de touriste constituent des violations de son droit de
 re navigation. Selon lui, elles imposent des restrictions illicites à l’exer-
 e de ce droit. Que le Nicaragua puisse exercer un tel pouvoir revien-
ait à transformer le droit de libre navigation en un privilège qu’il pour-
 t accorder ou refuser de manière discrétionnaire. Selon le Nicaragua, le
 uvoir de délivrer de tels documents découle tout simplement de la sou-
raineté qu’il détient sur le fleuve. De la même manière qu’il peut exiger
 e de telles autorisations soient présentées par des non-nationaux qui
uhaitent entrer sur son territoire à l’aéroport de Managua, il peut
 poser cette obligation lorsque des non-nationaux veulent entrer sur le
uve sur lequel il détient la souveraineté.
 113. La Cour fait observer, à titre liminaire, qu’une distinction doit
 e établie entre l’obligation d’obtenir un visa et l’obligation d’obtenir
 e carte de touriste. La faculté qu’a chaque Etat de délivrer ou de refu-
  des visas est une expression concrète des prérogatives dont il jouit afin
  contrôler l’entrée des non-nationaux sur son territoire.
 114. L’obligation qui est faite aux passagers des bateaux costa-riciens
erçant le droit de libre navigation — autres que les riverains et certains
archands costa-riciens — d’être munis de visas pose la question de
voir qui est le titulaire du droit de libre navigation à des fins de com-
erce énoncé à l’article VI du traité de 1858, et qui peut en bénéficier. En
rtu de cette disposition, le titulaire du droit de libre navigation est le
osta Rica. Les propriétaires et exploitants de bateaux costa-riciens
néficient de ce droit lorsqu’ils empruntent le San Juan à des fins de
mmerce. Les passagers des bateaux exerçant le droit de libre navigation
tenu par le Costa Rica en bénéficient également, même s’ils ne sont pas
 sortissants du Costa Rica.
 115. La Cour rappelle que la faculté qu’a chaque Etat de délivrer ou
  refuser des visas est de nature discrétionnaire. En l’espèce cependant,
 Nicaragua ne saurait imposer l’obligation d’être munies d’un visa aux

                                                                           48

 rsonnes qui, conformément à ce qui a été dit au paragraphe précédent,
 uvent bénéficier du droit de libre navigation détenu par le Costa Rica.
   ce bénéfice leur était refusé, la liberté de navigation serait entravée.
ans ces conditions, l’institution d’un visa obligatoire est une violation
   droit consacré par le traité.
 116. La Cour fait observer que le nombre de touristes voyageant sur le
 uve à bord de bateaux costa-riciens a, en réalité, augmenté au cours de
  période pendant laquelle cette obligation était en vigueur (voir para-
 aphe 99 ci-dessus). Par ailleurs, le Costa Rica n’a présenté aucun élé-
ent de preuve attestant que des touristes se seraient vu arbitrairement
  user la délivrance d’un visa, et le Nicaragua précise qu’il n’impose pas
 x ressortissants des pays d’où proviennent la plupart des touristes
mpruntant le San Juan d’obtenir des visas. En outre, des dérogations
  t été accordées par le Nicaragua aux membres des communautés costa-
 iennes riveraines et à certains commerçants costa-riciens qui utilisent
gulièrement le fleuve. Tout cela n’a cependant pas d’incidence sur la
 uation juridique exposée ci-dessus.
 117. En conséquence, la Cour conclut que le Nicaragua n’a pas le
 oit d’exiger des personnes voyageant à bord de bateaux costa-riciens
  i exercent leur droit de libre navigation sur le fleuve qu’elles se procu-
nt des visas. Il en irait bien entendu autrement si ces personnes souhai-
  ent entrer sur le territoire terrestre du Nicaragua depuis le fleuve ou
monter ce dernier en direction du lac Nicaragua, au-delà du secteur où
  navigation est commune.
 118. La Cour ajoute un élément à cette conclusion. Elle a d’ores et
 jà confirmé que le Nicaragua avait le droit de connaître, notamment
  ur des raisons liées au maintien de l’ordre et à la protection de l’envi-
 nnement, l’identité des personnes souhaitant s’engager sur le fleuve
oir paragraphe 104 ci-dessus). L’une des mesures que le Nicaragua
  urrait légitimement prendre pour protéger de tels intérêts consisterait à
  user l’entrée sur le fleuve à une personne pour des raisons valables au
gard de l’objectif poursuivi. Il peut agir ainsi lorsque l’intéressé fait
 nnaître son identité (voir paragraphes 103 à 107 ci-dessus). Si cette
esure est justifiée au regard de l’objectif poursuivi, il n’y a pas violation
   droit de libre navigation. Cette analyse pourrait valoir également dans
 ypothèse d’une mesure d’urgence dérogatoire au droit de navigation.
 119. En ce qui concerne les cartes de touriste exigées par le Nicaragua,
 es ne semblent pas destinées à faciliter le contrôle par cet Etat de
 ccès au San Juan. Au cours de l’instance, le Nicaragua s’est contenté de
 ésenter certaines informations d’ordre factuel relatives au système des
 rtes de touriste et aux dispenses, dont il a déjà été fait mention. Il n’a
voqué la poursuite d’aucun objectif légitime à l’appui de cette exigence.
 obligation faite aux personnes souhaitant emprunter des bateaux
 sta-riciens qui exercent le droit de libre navigation du Costa Rica sur
 fleuve d’acheter des cartes de touriste est incompatible avec ce droit. En
 nséquence, la Cour conclut que le Nicaragua ne saurait exiger des per-
 nnes qui voyagent à bord de bateaux costa-riciens exerçant le droit de

                                                                          49

re navigation du Costa Rica sur le fleuve qu’elles achètent des cartes de
uriste.

  Acquittement de droits
 120. Le Costa Rica, dans ses conclusions finales, prie la Cour de dire
 e le Nicaragua a l’obligation de n’imposer aucun droit ou redevance
 x bateaux costa-riciens et à leurs passagers naviguant sur le fleuve. Il
 t référence aux sommes demandées en contrepartie de la délivrance de
rtificats d’appareillage pour les bateaux, et de visas et cartes de touriste
 ur leurs passagers. Selon le Nicaragua, ces sommes sont perçues au titre
 n de la navigation sur le fleuve, mais du service en contrepartie duquel
s différents documents sont délivrés. Dès lors que le Nicaragua n’est pas
ndé à exiger des intéressés qu’ils se procurent de tels documents, comme
  dit plus haut la Cour à propos des visas, aucun droit ni redevance n’est
en entendu dû à ce titre. La Cour a traité de la question de l’achat des
rtes de touriste dans le paragraphe précédent. La question demeure,
utefois, en ce qui concerne la délivrance de certificats d’appareillage. Le
osta Rica soutient que l’obligation en question est proscrite par le traité.
  1982, il avait protesté contre l’institution d’un droit à acquitter pour la
livrance de certificats d’appareillage, l’assimilant à une taxe exclue par
 rticle VI du traité. Dans un échange de correspondance ultérieur,
  2001, le Nicaragua fit valoir que la somme perçue ne l’était pas
   « au titre de la navigation sur le fleuve San Juan — et ne constitu[ait]
   donc nullement une taxe — mais au titre de la délivrance du certifi-
   cat d’appareillage qu’aussi bien les navires nicaraguayens que les
   navires étrangers d[evaient] acquitter dans tout port nicaraguayen, y
   compris tout port situé sur ledit fleuve, lorsqu’ils se rend[aient] dans
   un autre Etat ».
   Nicaragua rappelle que, sur décision du président du Nicaragua, et
 n de « renforcer les relations » entre les deux pays et gouvernements, le
rtificat d’appareillage devait être accordé gratuitement aux bateaux
sta-riciens, à l’exception de ceux qui étaient employés à des activités de
urisme ou qui utilisaient le port de San Juan del Norte. En réponse, le
osta Rica renvoya une fois de plus à l’article VI, dont il citait la dernière
 rtie, soutenant qu’aucun service en fait n’était rendu en contrepartie du
rtificat d’appareillage. Le Nicaragua, soutient le Costa Rica, méconnaît
  ibellé clair de l’article VI du traité de limites, qui interdit à chacune des
 rties d’imposer à l’autre l’acquittement de droits, si ce n’est avec le
nsentement de leurs deux gouvernements.
 121. Dans sa version originale espagnole, la dernière phrase de l’ar-
 le VI se lit comme suit :
      « Las embarcaciones de uno ú otro país podrán indistintamente
   atracar en las riberas del río, en la parte en que la navegación es
   común, sin cobrarse ninguna clase de impuestos, á no ser que se
   establezcan de acuerdo entre ambos Gobiernos. » (Pour le texte inté-

                                                                            50

    gral de l’article VI dans sa version originale espagnole, voir le para-
    graphe 43 ci-dessus.)
 s traductions anglaises de cette phrase fournies par les Parties au pré-
 ent Cleveland étaient respectivement les suivantes :
       « The vessels of both countries shall have the power to land indis-
    criminately on either side of the river, at the portion thereof where the
    navigation is common ; and no charges of any kind, or duties, shall be
    collected unless when levied by mutual consent of both Governments. »
    (« Les bateaux des deux pays auront le droit d’accoster indistinctement
    l’une ou l’autre rive de la portion du fleuve où la navigation est com-
    mune sans qu’aucun droit ou redevance soit perçu, sauf accord entre
    les deux gouvernements. » [Traduction du Greffe.]) (Costa Rica)
    et
       « The vessels of both countries may indiscriminately approach the
    shores (atracar) of the river where the navigation is common to
    both, without the collection of any class of impost unless so esta-
    blished by the two Governments. » (« Les bateaux des deux pays
    seront autorisés à accoster (atracar) indistinctement l’une ou l’autre
    rive de la partie du fleuve où la navigation est commune, sans
    qu’aucune taxe soit perçue, sauf accord entre les deux gouverne-
    ments. » [Traduction du Greffe.]) (Nicaragua)
 122. La Cour considère que la dernière phrase de l’article VI recouvre
 ux éléments. En premier lieu, elle confère aux bateaux de chacune des
 rties le droit d’accoster sur la rive de l’autre. En second lieu, elle dis-
 se que l’exercice de ce droit spécifique ne doit pas donner lieu à paie-
ent d’une taxe. De même que l’exercice du droit de navigation sur le
 uve, celui de faire halte sur l’autre rive doit être libre et exempt de toute
 ntrepartie financière. La Cour n’interprète pas la disposition comme
 ant au-delà de ce cadre précis et interdisant la facturation de services
 gés de façon licite et régulière par le Nicaragua, et rendus aux bateaux
mpruntant le fleuve.
 123. La Cour en vient maintenant à la question posée par le Costa Rica
 ns sa correspondance de 2001 avec le Nicaragua au sujet du service
ndu en contrepartie du certificat d’appareillage et du droit acquitté
oir paragraphe 120 ci-dessus). La Cour croit comprendre que le Costa
 ca ne conteste pas au Nicaragua le droit d’inspecter les bateaux emprun-
nt le fleuve pour des raisons en rapport avec la sécurité, l’environne-
ent et le maintien de l’ordre public ; ainsi qu’il a été relevé, il l’a accepté
 ns le cas du trafic de stupéfiants en 1997. De l’avis de la Cour, ce droit
 nstituerait en tout état de cause un aspect de la souveraineté nicara-
 ayenne sur le fleuve. Cependant, les mesures de police que prend le
 uverain ne comprennent la prestation d’aucun service aux exploitants
  bateaux. En ce qui concerne les bateaux du Costa Rica qui exercent le
 oit de libre navigation sur le fleuve, le paiement en question doit être
 nsidéré comme illicite.

                                                                            51

124. En conséquence, la demande du Costa Rica relative à l’acquitte-
ent d’un droit pour la délivrance d’un certificat d’appareillage à ces
 teaux doit être accueillie.

 Horaires de navigation
 125. Dans ses conclusions finales, le Costa Rica prie la Cour de dire
 e le Nicaragua a l’obligation de ne pas mettre d’entraves à l’exercice du
oit de libre navigation, notamment sous la forme d’horaires de naviga-
 n. Le Nicaragua, affirme-t-il, a limité en 1999 la navigation sur le
uve, ne l’autorisant qu’entre 6 heures et 17 h 30. Le Costa Rica a,
  2001, protesté contre « [c]ette limitation unilatérale..., étant donné
 ’elle ne résult[ait] pas d’un accord entre les deux Etats ». En réponse, le
 caragua a noté qu’il avait « le droit et l’obligation, [en tant qu’]Etat
uverain, d’adopter les règlements nécessaires pour garantir la sécurité
s personnes et des bateaux circulant sur le fleuve et prévenir toute acti-
 é criminelle ». Le Costa Rica a répliqué que le Nicaragua ne pouvait
ablir ces limitations unilatéralement, aucun des instruments en vigueur
tre les deux pays ne lui donnant cette faculté. Au cours de l’année 2001,
 prescription ci-après fut énoncée dans le plan d’action du Nicaragua
 atif à la délivrance de certificats d’appareillage sur le fleuve San Juan :
Aux fins d’assurer la protection de la vie humaine et la sécurité de la
 vigation, la navigation sur le fleuve San Juan demeure suspendue entre
  et 5 heures ». Le Costa Rica soutient que cette interdiction constitue
 e violation d’un droit « perpétuel » et « libre ».
 126. La Cour rappelle que l’exercice d’un pouvoir de réglementation
ut légitimement comporter la limitation de l’activité visée. Les quelques
 ments de preuve soumis à la Cour n’attestent nullement une utilisation
assive du fleuve à des fins de navigation nocturne : les bateaux de tou-
 me, naturellement, l’empruntent de jour ; le Nicaragua admet qu’il
 t fait exception à la règle dans les situations d’urgence ; et, selon le
mmandant militaire nicaraguayen responsable de la région entre
 92 et 1995, « [l]a coutume depuis longtemps [était] de ne pas naviguer
 nuit, sauf en cas d’urgence ». Cette interdiction, ajoutait l’officier en
 estion, « s’applique à tous, Nicaraguayens compris. Le fleuve est dan-
reux pour la navigation de nuit, puisqu’il n’y a pas d’éclairage et
 e les troncs d’arbres et bancs de sable, invisibles dans l’obscurité,
sont nombreux, tout comme les crocodiles. » L’atteinte limitée qui est
usée à la liberté de navigation du Costa Rica n’est pas, de l’avis de
 Cour, constitutive d’une entrave illicite à cette liberté, tout particu-
rement eu égard aux considérations motivant la réglementation en
use.
 127. Le Costa Rica, lorsqu’il conteste cette réglementation, vise égale-
ent l’une de ces motivations, à savoir la protection de l’environnement.
omme indiqué, la Cour juge qu’il s’agit d’un but légitime et écarte en
nséquence ce motif de contestation de l’interdiction de naviguer de
 it.

                                                                         52

 128. Enfin, le Costa Rica soutient que la réglementation est déraison-
 ble. L’objectif, affirme-t-il, aurait pu être atteint plus efficacement par
autres moyens ; ainsi aurait-il pu être requis que les bateaux naviguant
 nuit soient éclairés et les endroits dangereux, indiqués par des feux. Le
osta Rica n’aborde pas la question de savoir s’il serait matériellement
 ssible de prendre de telles mesures, eu égard notamment à leur coût ou
 eur efficacité. Il ne procède que par assertions. Il est, selon la Cour,
 n d’avoir établi le caractère déraisonnable de cette réglementation.
 129. En conséquence, la demande du Costa Rica relative aux horaires
  navigation ne saurait être accueillie.

 Pavillons
 130. Dans ses conclusions finales, le Costa Rica prie la Cour de dire
 e le Nicaragua a l’obligation de ne pas mettre d’entraves à l’exercice
   droit de libre navigation, notamment sous la forme de conditions
 atives aux pavillons. Le Costa Rica soutient que le droit qu’ont ses
 teaux d’arborer le pavillon costa-ricien et non celui du Nicaragua est
   corollaire du droit de libre navigation garanti par le traité. Selon
  Nicaragua, l’obligation faite aux bateaux d’arborer son pavillon
  squ’ils naviguent sur ses eaux, celles du San Juan comprises, est un
  ribut de sa souveraineté et relève de la pratique et de la coutume inter-
 tionales. Elle constitue une obligation raisonnable et peu astreignante.
 131. Les Parties sont également en désaccord sur les faits. Le
osta Rica, s’il donne à entendre que le Nicaragua impose à tous ses
 teaux d’arborer le pavillon nicaraguayen, n’en a, de l’avis de la Cour,
 s fourni de preuves convaincantes. En outre, le document pertinent du
 caragua, le plan d’action relatif à la délivrance de certificats d’appa-
 llage pour la navigation sur le fleuve San Juan établi par l’armée nica-
guayenne, impose bien l’obligation de battre pavillon nicaraguayen,
ais en l’assortissant d’une importante limite : « Les bateaux qui n’ont
 s de mât porte-drapeau arboreront le pavillon sur la tourelle de poupe,
  s en ont une. » Le conseil du Nicaragua a indiqué que cette limite ren-
 it la réglementation inapplicable à la grande majorité des bateaux
sta-riciens empruntant le fleuve, lesquels sont presque tous de petits
 angas » en bois ou de simples embarcations munies d’un petit moteur
 rs-bord, qui ne peuvent matériellement arborer un pavillon. Le Costa
 ca prétend aussi que ses bateaux ne sont pas autorisés par le Nicaragua
arborer le pavillon costa-ricien. Le Nicaragua cite les propos de l’offi-
 r de l’armée responsable de la région du San Juan entre 2002 et 2005,
 i indiquent que les bateaux costa-riciens pouvaient arborer le pavillon
   Costa Rica dès lors qu’ils arboraient aussi celui du Nicaragua — ce
 i, en pratique, signifiait simplement que les bateaux de tourisme costa-
 iens gardaient un pavillon nicaraguayen à bord et le hissaient pendant
 ’ils naviguaient sur le San Juan. Enfin, comme l’a admis le conseil du
osta Rica, il n’a été fait état d’aucun cas de bateau costa-ricien empêché
emprunter le fleuve faute d’avoir honoré cette obligation.

                                                                         53

132. La Cour considère que le Nicaragua, qui a la souveraineté sur le
n Juan, peut, dans l’exercice de ses pouvoirs souverains, exiger des
teaux costa-riciens pourvus de mâts ou de tourelles naviguant sur le
uve qu’ils arborent son pavillon. Cette obligation ne saurait être consi-
rée comme représentant une entrave à l’exercice de la liberté de naviga-
 n garantie aux bateaux costa-riciens par le traité de 1858. La Cour
ève en outre qu’il ne lui a été présenté aucun élément de preuve attes-
nt que les bateaux costa-riciens avaient été empêchés de naviguer sur
San Juan du fait des conditions relatives aux pavillons imposées par
Nicaragua. En conséquence, la demande du Costa Rica selon laquelle
 Nicaragua aurait violé son obligation de ne pas mettre d’entraves à
xercice du droit de libre navigation en imposant des conditions rela-
es aux pavillons ne saurait être accueillie.

 Conclusion
133. Il découle de ce qui précède que le Nicaragua exerce ses pouvoirs
 réglementation dans les domaines examinés ci-dessus aux points a),
, e) et f) de la partie 2 de la section III conformément au traité de
58, mais qu’il n’agit pas en conformité avec les obligations qui sont les
nnes en vertu dudit traité lorsqu’il met en œuvre des mesures imposant
btention de visas et de cartes de touriste ainsi que le paiement de droits
ur les bateaux, exploitants de bateaux et leurs passagers exerçant la
erté de navigation (voir paragraphes 111 à 124 ci-dessus).


                      IV. PÊCHE DE SUBSISTANCE

 134. Dans ses conclusions finales, le Costa Rica prie la Cour de dire
 e le Nicaragua a l’obligation de permettre aux habitants de la rive
sta-ricienne de pratiquer la pêche de subsistance. Le Nicaragua, qui
nteste cette demande au fond, l’a également déclarée irrecevable. La
our commencera par examiner ce dernier point.
 135. Le Costa Rica n’a pas fait figurer la demande relative à la pêche
 ns sa requête. Il l’a fait, toutefois, dans son mémoire, en précisant que
 n’est qu’après l’introduction de l’instance que le Nicaragua s’était mis
 mpêcher les riverains de pratiquer la pêche. Dans son contre-mémoire,
 Nicaragua a affirmé que le traité de 1858 ne prévoyait aucun droit de
che ; il a également contesté que les riverains costa-riciens bénéficiaient
un quelconque droit coutumier de la pêche à des fins de subsistance. Ce
est que dans sa duplique que le Nicaragua a affirmé que la demande
était pas recevable, au motif qu’elle ne figurait pas dans la requête et
y était pas implicitement contenue. Le Nicaragua affirme également
 e cette demande ne découlait pas directement de l’objet de la requête.
 136. Le Costa Rica, lors de son premier tour de plaidoiries, a traité
 n seulement le fond de cette demande, mais également, de façon rela-
 ement détaillée, la question de sa recevabilité. Il a soutenu, première-

                                                                        54

ent, qu’en plaidant dans son contre-mémoire la question au fond le
 caragua avait implicitement accepté la recevabilité de la demande rela-
 e aux droits de pêche ; deuxièmement, que le Nicaragua devait être
puté avoir consenti à la compétence de la Cour et était empêché de sou-
  er cette question ; troisièmement, que le Costa Rica s’était réservé le
oit de compléter ou d’amender sa requête ; quatrièmement, que la
 mande était implicitement contenue dans la requête, en tant qu’elle a
  it à l’un des cas de figure visés dans celle-ci, celui d’une « mesure pro-
e à aggraver ou à étendre le ... différend » ; et, cinquièmement, que la
 mande relevait « d’autres règles ... applicables du droit international »
alement visées dans la requête. Le Nicaragua n’a pas répondu aux diffé-
nts points de cette argumentation et, mis à part une brève référence aux
 veloppements présentés dans ses pièces écrites, s’en est tenu au fond,
 ntestant que le Costa Rica ait établi l’existence d’un droit coutumier.
 137. La Cour rappelle tout d’abord que la question de la recevabilité
    distincte de celle de la compétence. C’est ici la première qu’elle exa-
 ne. Elle rappelle ensuite qu’il lui appartient d’apprécier, eu égard aux
 constances de chaque espèce, la recevabilité d’une requête (Certaines
  res à phosphates à Nauru (Nauru c. Australie), exceptions prélimi-
 ires, arrêt, C.I.J. Recueil 1992, p. 240). Aux termes du paragraphe 1 de
 rticle 40 du Statut de la Cour, « l’objet du différend » doit être indiqué
 ns la requête. Par ailleurs, ainsi qu’il a été établi dans la jurisprudence
   la Cour, il convient que la demande additionnelle soit implicitement
 ntenue dans la requête (Temple de Préah Vihéar (Cambodge
 Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 36) ou découle « direc-
ment de la question qui fait l’objet de cette requête » (Compétence en
atière de pêcheries (République fédérale d’Allemagne c. Islande), fond,
rêt, C.I.J. Recueil 1974, p. 203, par. 72).
 S’agissant de l’argument du Nicaragua selon lequel la demande du
osta Rica relative à la pêche à des fins de subsistance est irrecevable
 rce qu’elle ne figure pas, même implicitement, dans la requête, la Cour
 t observer que les prétendues entraves nicaraguayennes au droit allé-
 é de pratiquer la pêche à des fins de subsistance sont postérieures au
 pôt de ladite requête. S’agissant de l’argument du Nicaragua selon
quel la demande ne découle pas directement de la question qui fait
 bjet de la requête, la Cour estime que, dans les circonstances de la pré-
nte espèce, compte tenu de la relation que les riverains entretiennent
 ec le fleuve et du libellé de la requête, il existe un lien suffisamment
 oit entre la demande relative à la pêche à des fins de subsistance et la
quête, dans laquelle le Costa Rica invoque, outre le traité de 1858,
 ’autres règles et principes applicables du droit international ».
 138. En outre, la Cour relève, ainsi qu’il ressort des arguments qu’il a
 veloppés sur le fond au cours des deux tours de procédure écrite et des
 ux tours de procédure orale, que le Nicaragua n’a pas été désavantagé
 r le fait que le Costa Rica n’a pas énoncé cette demande dans sa
quête. De même, en ce qui concerne la responsabilité qui lui incombe
assurer une bonne administration de la justice, la Cour estime que, si la

                                                                         55

mande relative aux droits de pêche n’est pas expressément mentionnée
 ns la requête, cela n’a cependant pas gêné sa compréhension des ques-
 ns en cause.
 139. En conséquence, l’exception d’irrecevabilité soulevée par le Nica-
gua ne saurait être accueillie.
 140. La Cour examinera maintenant le fond de la demande du Costa
 ca concernant les droits de pêche à des fins de subsistance. Le
osta Rica soutient qu’il existe depuis longtemps une pratique autorisant
  habitants de la rive costa-ricienne du San Juan à pêcher dans ce fleuve
 ur assurer leur subsistance. Cette pratique aurait survécu au traité
  1858 et constituerait, selon lui, un droit coutumier. A l’appui de cette
èse, le Costa Rica renvoie à une ordonnance royale de 1540 en vertu de
quelle le cours supérieur du fleuve, à partir du lac et sur une distance de
  lieues, appartient au Nicaragua, et son cours inférieur, jusqu’à la mer
s Caraïbes, au Costa Rica, le fleuve et le lac devant être d’usage com-
un aux fins de la navigation et de la pêche. Le Costa Rica met en avant
 fait que les riverains ont continué à se livrer à la pêche de subsistance,
atique qui, selon lui, n’a été contestée par le Nicaragua qu’après
 uverture de la présente instance. Le Nicaragua répond que le Costa Rica
est pas parvenu à établir que la coutume s’était constituée de telle
anière qu’elle lui était devenue opposable. S’il est vrai que le Nicaragua
généralement toléré un usage limité par les riverains costa-riciens du
 n Juan pour la pêche non commerciale, cette tolérance ne saurait être
nsidérée comme la source d’un droit. En outre, le Costa Rica a, d’après
 Nicaragua, reconnu de manière constante ne détenir d’autres droits
 e ceux découlant des traités, et non du droit coutumier. Enfin, à
 udience, le Nicaragua a répété qu’il n’avait « nullement l’intention
empêcher les résidents costa-riciens de se livrer à la pêche de subsis-
nce ». Le Costa Rica, dans sa déclaration finale sur ce point, a prié la
our de prendre acte dans le dispositif de l’arrêt, pour suite à donner, de
  position affichée par le Nicaragua selon laquelle la pêche de subsis-
nce pratiquée par les riverains ne devait pas être entravée.
 141. La Cour rappelle que les Parties sont d’accord sur le fait que la
ule question en litige est celle de la pêche pratiquée par les riverains
sta-riciens à des fins de subsistance. Il n’est pas question de pêche
mmerciale ou sportive. La Cour note également que les Parties n’ont pas
erché à définir la notion de pêche de subsistance (si ce n’est en excluant
s autres types de pêche) et n’ont pas davantage demandé à la Cour d’en
urnir une définition. La pêche de subsistance se pratique indubitable-
ent depuis très longtemps. Abstraction faite, pour le moment, de la
 estion de la pêche pratiquée sur le fleuve à bord de bateaux, sur
quelle la Cour reviendra, les Parties conviennent que la pratique de la
che de subsistance est établie de longue date. Elles sont en désaccord,
   revanche, quant au point de savoir si cette pratique est devenue
ntraignante pour le Nicaragua et si, dès lors, les riverains peuvent, en
rtu d’un droit coutumier, se livrer à la pêche de subsistance depuis la
 e du fleuve. La Cour relève qu’il ne faut pas s’attendre qu’une telle pra-

                                                                        56

 ue, par sa nature même, et tout particulièrement au vu de l’isolement
  la région, ainsi que de la faible densité et du caractère clairsemé de sa
 pulation, soit consignée de manière formelle dans un quelconque
mpte rendu officiel. De l’avis de la Cour, le fait que le Nicaragua n’ait
 s nié l’existence d’un droit découlant de cette pratique, qui s’était pour-
  vie sans être entravée ni remise en question durant une très longue
riode, est particulièrement révélateur. La Cour conclut dès lors que le
osta Rica jouit d’un droit coutumier. Celui-ci reste subordonné à toute
esure de réglementation en matière de pêche que le Nicaragua pourrait
endre à des fins légitimes, notamment pour la protection des ressources
 de l’environnement.
 142. La Cour ne souscrit pas à la thèse du Nicaragua selon laquelle le
osta Rica aurait admis, dans le cadre de cette instance, ne détenir
autres droits que ceux qui découlent des traités. Toute déclaration en ce
ns ne portait que sur des droits de navigation contestés au regard du
  ité de 1858 et d’autres instruments contraignants ; la demande relative
 x droits de pêche était, d’emblée, fondée sur une coutume.
 143. La Cour n’estime pas, toutefois, que ce droit coutumier s’étende à
 pêche pratiquée à bord de bateaux sur le fleuve. Les preuves d’une telle
atique sont rares et récentes. En outre, elles ont principalement trait au
 us de ce type de pêche par les autorités nicaraguayennes.
 144. En conséquence, la Cour conclut que la pêche à des fins de sub-
 tance pratiquée par les habitants de la rive costa-ricienne du San Juan
puis cette rive doit être respectée par le Nicaragua en tant que droit
utumier.


            V. LES DEMANDES PRÉSENTÉES PAR LES PARTIES
                   DANS LEURS CONCLUSIONS FINALES


                   1. Les demandes du Costa Rica

 145. Dans ses conclusions finales présentées à la Cour au terme de ses
aidoiries, le Costa Rica a présenté plusieurs demandes distinctes (voir
 ragraphe 14 ci-dessus).
 146. Le principal objet de la requête est d’obtenir de la Cour qu’elle
clare que le Nicaragua a un certain nombre d’obligations à l’égard du
osta Rica, des bateaux costa-riciens et de leurs passagers, et des habi-
nts de la rive costa-ricienne du fleuve San Juan, et que le Nicaragua a
olé ces obligations, lesquelles sont présentées aux points a) à i) des
nclusions finales.
 Dans le dispositif du présent arrêt, la Cour fera droit à certains élé-
ents de cette demande, dans la mesure où ils correspondent aux motifs
 i précèdent, et rejettera les autres.
 147. En outre, le Costa Rica présente trois chefs de conclusions : il
mande à la Cour d’ordonner au Nicaragua de cesser celles des viola-
 ns de ses obligations qui présentent un caractère continu ; de dire que

                                                                         57

 Nicaragua devra dédommager le Costa Rica des préjudices subis par
  en raison des violations constatées, sous la forme du rétablissement de
 situation antérieure et du versement d’une indemnité dont le montant
 a fixé ultérieurement ; enfin, de fournir des assurances et garanties de
 n-répétition de son comportement illicite.
148. En ce qui concerne le premier de ces trois chefs de conclusions, il
a lieu de rappeler que, lorsque la Cour a constaté que le comportement
un Etat présente un caractère illicite, et dans le cas où ce comportement
 poursuit encore à la date de l’arrêt, l’Etat en cause est tenu d’y mettre
  immédiatement. Cette obligation de cessation d’un comportement illi-
 e découle tout autant du devoir général qu’a chaque Etat de se com-
 rter conformément au droit international que de l’obligation spécifique
 ’ont les Etats parties aux différends portés devant la Cour de se confor-
er aux arrêts de celle-ci, en vertu de l’article 59 de son Statut.
Il n’est pas nécessaire, et il n’est pas utile en règle générale, que la Cour
ppelle l’existence de cette obligation dans le dispositif des arrêts qu’elle
nd : du seul fait que la Cour constate l’existence d’une violation qui pré-
nte un caractère continu, il découle de plein droit l’obligation de la faire
sser, à la charge de l’Etat concerné.

La Cour peut estimer opportun, dans des circonstances spéciales, de
entionner expressément ladite obligation dans le dispositif de son arrêt.
 e n’aperçoit pas de raison particulière de le faire en l’espèce.
149. En ce qui concerne le deuxième chef de conclusions énoncé au
 ragraphe 147 ci-dessus, il y a lieu de rappeler que la cessation d’une
olation qui présente un caractère continu et le rétablissement de la
uation légale qui en découle constituent une forme de réparation au
néfice de l’Etat lésé. S’agissant de la demande d’indemnisation, la Cour
 ève que le Costa Rica n’a pas fourni d’éléments permettant de démon-
 r qu’il aurait subi un préjudice propre susceptible d’évaluation finan-
 re. La Cour ne fera donc pas droit à cette partie des conclusions.
150. Enfin, si la Cour peut, comme il lui est arrivé de le faire, ordonner
’Etat responsable d’un comportement internationalement illicite d’offrir
 ’Etat lésé des assurances et des garanties de non-répétition, c’est seu-
ment si les circonstances le justifient, ce qu’il lui appartient d’apprécier.
En règle générale, il n’y a pas lieu de supposer que l’Etat dont un acte
  un comportement a été déclaré illicite par la Cour répétera à l’avenir
   acte ou ce comportement, puisque sa bonne foi doit être présumée
oir Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17,
 63 ; Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
  272, par. 60 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,
I.J. Recueil 1974, p. 477, par. 63 ; et Activités militaires et paramili-
 res au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
 ue), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437,
 r. 101). Il n’y a donc pas lieu, sauf circonstances spéciales que la Cour
aperçoit pas en la présente espèce, d’ordonner une mesure telle que celle
 e réclame le Costa Rica.

                                                                          58

                   2. Les demandes du Nicaragua

151. Dans ses conclusions finales, le Nicaragua présente également
usieurs demandes à la Cour.
152. Il demande, d’abord, à la Cour de rejeter l’ensemble des deman-
s du Costa Rica, soit parce que le défendeur n’a pas violé les obliga-
 ns qui lui incombent, soit parce que les obligations dont la violation
  alléguée ne découlent d’aucune règle de droit international.
La Cour fera droit à cette demande dans la mesure correspondant aux
otifs du présent arrêt qui sont relatifs aux demandes du Costa Rica.

153. Le Nicaragua ajoute un chef de conclusions supplémentaire. Il
mande à la Cour de « faire une déclaration formelle sur les questions
’il a soulevées à la section II du chapitre VII de son contre-mémoire et
a section I du chapitre VI de sa duplique ».
La déclaration sollicitée est la suivante :
  « i) le Costa Rica est tenu de se conformer aux règles de navigation
       (et d’accostage) sur le San Juan qui sont imposées par les auto-
       rités nicaraguayennes, en particulier à celles qui concernent les
       questions de santé et de sécurité ;
   ii) le Costa Rica doit s’acquitter des sommes dues au titre de tous
       les services spéciaux assurés par le Nicaragua dans le cadre de
       l’utilisation du San Juan, que ce soit pour la navigation ou pour
       l’accostage sur les rives nicaraguayennes ;
  iii) le Costa Rica doit s’acquitter de toutes les charges raison-
       nables à régler au titre des améliorations apportées aux condi-
       tions de navigation sur le fleuve par rapport aux conditions de
       1858 ;
  iv) les bateaux du service des douanes peuvent être utilisés unique-
       ment pendant le transit effectif de marchandises tel qu’autorisé
       par le traité et dans le strict cadre de ce transit ;
   v) le Nicaragua a le droit de draguer le San Juan afin de rétablir le
       débit d’eau qui existait en 1858, même si cela modifie le débit
       d’autres cours d’eau récepteurs comme le Colorado. »

La Cour relève, à cet égard, que le Nicaragua a indiqué au cours des
diences qu’il se satisferait de trouver une telle « déclaration » dans
mporte quelle partie de l’arrêt, soit dans le dispositif, soit simplement
ns les motifs. Il est donc douteux que l’on se trouve encore, désormais,
présence de conclusions formelles. La Cour note cependant que l’agent
 Nicaragua a réitéré, dans l’énoncé de ses conclusions finales, la
mande du défendeur sur ce point.
154. En tout état de cause, la Cour relève que les deux premiers et le
atrième points au sujet desquels le Nicaragua a sollicité la « déclara-
n » concernent en réalité des questions soulevées par le Costa Rica et
battues entre les Parties tout au long de la procédure. Les motifs du

                                                                      59

ésent arrêt suffisent donc à répondre au souhait du Nicaragua que
 ent précisées par la Cour les obligations du Costa Rica à son égard.
155. Quant au cinquième des points devant faire l’objet de la « déclara-
n » sollicitée, en admettant qu’il ait la nature d’une demande reconven-
nnelle, le Costa Rica a mis en doute la recevabilité de celle-ci, au motif
’elle ne serait pas « en connexion directe » avec l’objet de sa propre
mande au sens de l’article 80 du Règlement de la Cour. La même ques-
n pourrait être posée en ce qui concerne le troisième point.
En tout état de cause, il suffit à la Cour de relever que les deux ques-
ns ainsi soulevées ont été réglées dans le dispositif de la sentence Cle-
 and. Cette sentence a en effet décidé, dans les points 4 à 6 de la troi-
me partie, que le Costa Rica n’est pas tenu de contribuer aux dépenses
cessaires pour améliorer la navigation sur le fleuve San Juan et que le
caragua peut exécuter les travaux d’amélioration qu’il estime conve-
bles, à condition que lesdits travaux ne perturbent pas gravement la
vigation sur les affluents du San Juan appartenant au Costa Rica.
Le Nicaragua n’ayant nullement expliqué en quoi la sentence précitée
 suffirait pas à préciser les droits et obligations des Parties sur ces ques-
ns, sa demande à cet égard doit être rejetée.

                                  * * *
156. Par ces motifs,
La COUR,
1) S’agissant des droits de navigation que le Costa Rica tient du traité
 1858 dans la partie du fleuve San Juan où cette navigation est com-
une,
a) A l’unanimité,
Dit que le Costa Rica a le droit de libre navigation sur le fleuve San
an à des fins de commerce ;
b) A l’unanimité,
Dit que le droit de naviguer à des fins de commerce dont jouit le Costa
ca couvre le transport des passagers ;
c) A l’unanimité,
Dit que le droit de naviguer à des fins de commerce dont jouit le Costa
ca couvre le transport des touristes ;
d) Par neuf voix contre cinq,
Dit que les personnes qui voyagent sur le fleuve San Juan à bord de
teaux costa-riciens exerçant le droit de libre navigation du Costa Rica
 sont pas tenues de se procurer un visa nicaraguayen ;
POUR :M. Owada, président ; MM. Shi, Buergenthal, Abraham, Keith,
  Bennouna, Cançado Trindade, Yusuf, Greenwood, juges ;

                                                                          60

CONTRE : MM. Koroma, Al-Khasawneh, Sepúlveda-Amor, Skotnikov, juges ;
  M. Guillaume, juge ad hoc ;
e) A l’unanimité,
Dit que les personnes qui voyagent sur le fleuve San Juan à bord de
teaux costa-riciens exerçant le droit de libre navigation du Costa Rica
 sont pas tenues d’acheter une carte de touriste nicaraguayenne ;
f) Par treize voix contre une,
Dit que les habitants de la rive costa-ricienne du fleuve San Juan ont le
oit de naviguer sur celui-ci entre les communautés riveraines afin de
bvenir aux besoins essentiels de la vie quotidienne qui nécessitent des
placements dans de brefs délais ;
POUR : M. Owada, président ; MM. Shi, Koroma, Al-Khasawneh, Buergen-
  thal, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, Cançado
  Trindade, Yusuf, Greenwood, juges ;
CONTRE : M. Guillaume, juge ad hoc ;

g) Par douze voix contre deux,
Dit que le Costa Rica a le droit de navigation sur le fleuve San Juan
ec des bateaux officiels exclusivement employés, dans des cas parti-
liers, en vue de fournir des services essentiels aux habitants des zones
 eraines lorsque la rapidité du déplacement est une condition de la
 isfaction des besoins de ces habitants ;
POUR : M. Owada, président ; MM. Shi, Koroma, Al-Khasawneh, Buergen-
  thal, Abraham, Keith, Sepúlveda-Amor, Bennouna, Cançado Trindade,
  Yusuf, Greenwood, juges ;
CONTRE : M. Skotnikov, juge ; M. Guillaume, juge ad hoc ;

h) A l’unanimité,
Dit que le Costa Rica n’a pas le droit de navigation sur le fleuve San
an avec des bateaux affectés à des fonctions de police ;
i) A l’unanimité,
Dit que le Costa Rica n’a pas le droit de navigation sur le fleuve San
an aux fins de relever les membres du personnel des postes frontière
 police établis sur la rive droite du fleuve et de pourvoir au ravitaille-
ent de ceux-ci en équipement officiel, armes de service et munitions
mprises ;
2) S’agissant du droit du Nicaragua de réglementer la navigation sur le
uve San Juan dans la partie où cette navigation est commune,
a) A l’unanimité,
 Dit que le Nicaragua a le droit d’exiger que les bateaux costa-riciens et
urs passagers fassent halte aux premier et dernier postes nicaraguayens
 ués sur leur trajet le long du fleuve San Juan ;
b) A l’unanimité,

                                                                       61

Dit que le Nicaragua a le droit d’exiger la présentation d’un passeport
 d’un document d’identité par les personnes voyageant sur le fleuve
n Juan ;
c) A l’unanimité,
Dit que le Nicaragua a le droit de délivrer des certificats d’appareillage
x bateaux costa-riciens exerçant le droit de libre navigation du Costa
ca, mais n’a pas le droit d’exiger l’acquittement d’un droit en contre-
rtie de la délivrance de ces certificats ;
d) A l’unanimité,
Dit que le Nicaragua a le droit d’imposer des horaires de navigation
x bateaux empruntant le fleuve San Juan ;
e) A l’unanimité,
Dit que le Nicaragua a le droit d’exiger que les bateaux costa-riciens
urvus de mâts ou de tourelles arborent le pavillon nicaraguayen ;
3) S’agissant de la pêche de subsistance,
Par treize voix contre une,
Dit que la pêche à des fins de subsistance pratiquée par les habitants de
rive costa-ricienne du San Juan depuis cette rive doit être respectée par
Nicaragua en tant que droit coutumier ;
POUR : M. Owada, président ; MM. Shi, Koroma, Al-Khasawneh, Buergen-
  thal, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
  Greenwood, juges ; M. Guillaume, juge ad hoc ;
CONTRE : M. Sepúlveda-Amor, juge ;

4) S’agissant du respect par le Nicaragua des obligations internatio-
les qui sont les siennes en vertu du traité de 1858,
a) Par neuf voix contre cinq,
Dit que le Nicaragua n’agit pas en conformité avec les obligations qui
nt les siennes en vertu du traité de 1858 lorsqu’il exige des personnes
i voyagent sur le fleuve San Juan à bord de bateaux costa-riciens exer-
nt le droit de libre navigation du Costa Rica qu’elles se procurent des
as nicaraguayens ;
POUR : M. Owada, président ; MM. Shi, Buergenthal, Abraham, Keith, Ben-
  nouna, Cançado Trindade, Yusuf, Greenwood, juges ;
CONTRE : MM. Koroma, Al-Khasawneh, Sepúlveda-Amor, Skotnikov, juges ;
  M. Guillaume, juge ad hoc ;
b) A l’unanimité,
Dit que le Nicaragua n’agit pas en conformité avec les obligations qui
nt les siennes en vertu du traité de 1858 lorsqu’il exige des personnes
i voyagent sur le fleuve San Juan à bord de bateaux costa-riciens exer-
nt le droit de libre navigation du Costa Rica qu’elles achètent des
rtes de touriste nicaraguayennes ;

                                                                       62

c) A l’unanimité,
Dit que le Nicaragua n’agit pas en conformité avec les obligations qui
nt les siennes en vertu du traité de 1858 lorsqu’il exige des exploitants
 bateaux exerçant le droit de libre navigation du Costa Rica qu’ils
cquittent de droits pour la délivrance de certificats d’appareillage ;
5) A l’unanimité,
Rejette le surplus des conclusions du Costa Rica et du Nicaragua.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le treize juillet deux mille neuf, en trois exemplaires,
nt l’un restera déposé aux archives de la Cour et les autres seront
nsmis respectivement au Gouvernement de la République du Costa
ca et au Gouvernement de la République du Nicaragua.


                                                     Le président,
                                            (Signé) Hisashi OWADA.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




MM. les juges SEPÚLVEDA-AMOR et SKOTNIKOV joignent à l’arrêt les
posés de leur opinion individuelle ; M. le juge ad hoc GUILLAUME joint
e déclaration à l’arrêt.

                                                       (Paraphé) H.O.
                                                       (Paraphé) Ph.C.




                                                                          63

